 



Exhibit 10.1

AMENDED AND RESTATED
AGENTED REVOLVING CREDIT AGREEMENT

     THIS AMENDED AND RESTATED AGENTED REVOLVING CREDIT AGREEMENT dated as of
the 23rd day of June, 2005, among COLONIAL AUTO FINANCE, INC., an Arkansas
corporation (“Borrower”), BANK OF ARKANSAS, N.A., GREAT SOUTHERN BANK, ARVEST
BANK, FIRST STATE BANK, BANK OF OKLAHOMA, N.A., and LIBERTY BANK OF ARKANSAS,
and one or more additional lenders to be determined at a later date (“Additional
Lender”) (individually a “Bank” and collectively the “Banks”), BANK OF ARKANSAS,
N.A., as agent for the Banks hereunder (in such capacity the “Agent”), and BANK
OF OKLAHOMA, N.A., as the paying agent (“Paying Agent”).

RECITALS

     A. Reference is made to the Agented Revolving Credit Agreement dated as of
December 18, 2001 (as amended February 1, 2002, November 18, 2002, November 30,
2003, and April 28, 2004, the “Original Credit Agreement”), by and among
Borrowers, Banks, Agent and Paying Agent, pursuant to which the Banks
established a $39,500,000 Revolving Line of Credit in favor of Borrower, Texas
Car-Mart, Inc., a Texas corporation, and America’s Car Mart, Inc., an Arkansas
corporation, for the purpose of refinancing existing indebtedness and for
working capital needs and general business purposes.

     B. Effective the date hereof, the Banks intend to (i) delete America’s Car
Mart, Inc. and Texas Car-Mart, Inc. as Borrowers under the Original Credit
Agreement, (ii) reduce the amount of the Revolving Line of Credit from
$39,500,000 to $34,500,000, and (iii) modify other terms and provisions of the
Original Credit Agreement.

     C. The parties hereto hereby intend to amend and restate the Original
Credit Agreement in its entirety and amend certain other Loan Documents.

     DEFINITIONS AND ACCOUNTING TERMS

     Section 1.01. Defined Terms. As used in this Agreement, the following terms
have the following meanings (terms defined in the singular to have the same
meaning when used in the plural and vice versa):

     “ACM” means America’s Car Mart, Inc., an Arkansas corporation.

     “ACM Sub-Debt” means the revolving line of credit provided to Borrower by
ACM as of the Closing Date, in an amount not to exceed $3,000,000.

1



--------------------------------------------------------------------------------



 



     “ACM Sub-Debt Subordination Agreement” means the Subordination Agreement
dated of even date herewith relating to the ACM Sub-Debt entered into by and
among ACM, Borrower, Agent and the Banks.

     “ACM-Texas” means America’s Car Mart, Inc., a Texas corporation (formerly
known as Crown Group, Inc.).

     “ACM-Texas Sub-Debt” means the revolving line of credit provided to the
Borrower by ACM-Texas, in an amount not to exceed Ten Million and No/100 Dollars
($10,000,000).

     “ACM-Texas Sub-Debt Subordination Agreement” means the Subordination
Agreement dated of even date herewith relating to the ACM-Texas Sub-Debt entered
into by and among ACM-Texas, Borrower, Agent and the Banks.

     “Adjusted Tangible Assets” means all assets of the Borrower except:
(a) deferred assets, other than prepaid items and deferred taxes, (b) patents,
copyrights, trademarks, trade names, franchises, goodwill and other similar
intangibles; (c) restricted investments; (d) unamortized debt discount;
(e) assets of the Borrower constituting intercompany accounts (provided, that
receivables from Affiliates shall not be deemed intercompany accounts for
purposes of this definition); (f) assets located and notes and receivables due
from obligors domiciled outside the United States of America, Puerto Rico, or
Canada; and (g) fixed assets to the extent of any write-up in the book value
thereof resulting from a revaluation effective after the Closing Date.

     “Adjusted Tangible Net Worth” means, at any date, the remainder of (a) the
net book value (after deducting related depreciation, obsolescence,
amortization, valuation, and other proper reserves as determined in accordance
with GAAP) at which the Adjusted Tangible Assets would be shown on a balance
sheet of the Borrower at such date prepared in accordance with GAAP, minus
(b) the amount at which the Borrower’s liabilities would be shown on such
balance sheet in accordance with GAAP.

     “Advance Rate” means fifty percent (50%) of Eligible Vehicle Contracts;
provided, however, that the Advance Rate shall be reduced by twice the
percentage amount by which the Advance Rate Adjustment Percent exceeds 33%
(rounded to the nearest one-tenth percent), in each instance such adjustments to
be calculated as of the last day of each month and effective as of the first day
of the following month. For example, if the Advance Rate Adjustment Percent were
34% (1% over the standard), the Advance Rate would be reduced by 2%.

     “Advance Rate Adjustment Percent” means, calculated as of the last day of
each month, the sum of the Past Due Percent, the Repossession Percent and the
Net Charge-Off Percent rounded to the lowest whole percent.

     “Affiliate” means any Person (1) which directly or indirectly controls, or
is controlled by, or is under common control with, the Borrower or a Subsidiary;
(2) which directly or indirectly beneficially owns or holds five percent (5%) or
more of any class of voting stock of the Borrower or any Subsidiary; or (3) five
percent (5%) or more of the voting stock of which is directly or indirectly

2



--------------------------------------------------------------------------------



 



beneficially owned or held by the Borrower or a Subsidiary. The term “control”
(“Control”) means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

     “Agents Liens” means the Liens in the Collateral granted to the Agent, for
the ratable benefit of the Banks and Agent pursuant to this Agreement and the
other Loan Documents.

     “Aggregate Revolver Outstanding” means, at any time the unpaid balance of
the Revolving Credit Loans.

     “Agreement” means this Agented Revolving Credit Agreement, as amended,
supplemented, or modified from time to time.

     “Average Net Balance” means, calculated as of the last day of each month,
the Net Balances owing under all Vehicle Contracts as of the last day of each of
the prior four (4) months then ending divided by Four (4).

     “Average Net Charge-Offs” means, calculated as of the last day of each
month, the Net Charge-Offs for the four-month period then ending divided by four
(4).

     “Bank” means any of the Banks.

     “Banks” means any Initial Lender and each Person that shall become a Bank
hereunder pursuant to Section 10.02.

     “Blocked Account Agreement” means that certain Blocked Account Agreement
described in Section 5.15.

     “Borrowing Base” means, as of the date of determination, the remainder of
(a) the amount determined by multiplying the Advance Rate by the Net Eligible
Contract Payments then outstanding, minus (b) $5,000,000.

     “Borrowing Base Certificate” means each certificate from Borrower to Agent
relating to the Borrowing Base, substantially in the form of Exhibit “A” hereto.

     “Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks in Arkansas are authorized or required to close under the
laws of such State(s) and, if the applicable day relates to LIBOR Loan, LIBOR
Interest Period, or notice with respect to a LIBOR Loan, a day on which dealings
in Dollar deposits are also carried on in the London interbank market and banks
are open for business in London.

     “Capital Lease” means all leases which have been or should be capitalized
on the books of the lessee in accordance with GAAP.

3



--------------------------------------------------------------------------------



 



     “Certificate of Title” means the certificate of title or other evidence of
ownership of any Vehicle issued by the appropriate Division of Motor Vehicles or
its counterpart in the jurisdiction in which the Contract Debtor resides.

     “Closing Date” means the date upon which this Agreement is executed and the
conditions precedent set forth in Section 3.01 are satisfied.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and published interpretations thereof.

     “Collateral” means all property which is subject or is to be subject to the
Lien granted by the Security Agreement-Borrower, the Security Agreement-ACM, and
the Security Agreement-TCM.

     “Commitment” means each Bank’s obligation to make Loans to the Borrower
pursuant to Section 2.01 in the amount referred to therein.

     “Commonly Controlled Entity” means an entity, whether or not incorporated,
which is under common control with the Borrower within the meaning of the Code.

     “Contracts” means all of the Borrower’s, ACM’s and TCM’s now owned and
hereafter acquired loan agreements, accounts, installment sale contracts,
instruments, notes, documents, chattel paper, and all other forms of obligations
owing to the Borrower, ACM, or TCM, including Vehicle Contracts and any
collateral for any of the foregoing, including all rights under any and all
Security Documents and merchandise returned to or repossessed by the Borrower,
ACM, or TCM.

     “Contract Debtor” means each Person who is obligated to the Borrower, ACM,
or TCM to perform any duty under or to make any payment pursuant to the terms of
a Vehicle Contract.

     “Credit Guidelines” means ACM’s or TCM’s guidelines (which have previously
been reviewed and approved by the Agent) which state the credit criteria used by
ACM and TCM in determining the creditworthiness of Contract Debtors.

     “Debt” means all liabilities, obligations, and indebtedness of the Borrower
to any Person, of any kind or nature, now or hereafter owing, arising, due or
payable, howsoever evidenced, created, incurred, acquired, or owing, whether
primary, secondary, direct or indirect, contingent, fixed, or otherwise, and
including, without in any way limiting the generality of the foregoing: (i) the
Borrower’s liabilities and obligations to trade creditors; (ii) all Obligations;
(iii) all obligations and liabilities to any Person secured by a Lien on the
Borrower’s Property, even though the Borrower shall not have assumed or become
liable for the payment thereof; provided, however, that all such obligations and
liabilities which are limited in recourse to such Property shall be included in
Debt only to the extent of the book value of such property as would be shown on
a balance sheet of the Borrower prepared in accordance with GAAP; (iv) all
obligations and liabilities created or arising under any lease or conditional
sale or other title retention agreement with respect to Property used or
acquired by the Borrower, even if the rights and remedies of the lessor, seller,
or lender thereunder are limited to repossession of such Property; provided,
however, that all such obligations and

4



--------------------------------------------------------------------------------



 



liabilities which are limited in recourse to such Property shall be included in
Debt only to the extent of the book value of such property as would be shown on
a balance sheet of the Borrower prepared in accordance with GAAP; (v) all
accrued pension fund and other employee benefit plan obligations and
liabilities; (vi) all obligations and liabilities under Guaranties;
(vii) Subordinated Debt; (viii) the ACM-Texas Sub-Debt; (ix) the ACM Sub-Debt;
and (x) deferred tax liabilities.

     “Debt For Borrowed Money” means, as to any Person, Debt for borrowed money
or as evidenced by notes, bonds, debentures or similar evidences of any such
Debt of such Person, the deferred and unpaid purchase price of any property or
business (other than trade accounts payable incurred in the ordinary course of
business and constituting current liabilities) and all obligations under Capital
Leases.

     “Default” means any of the events specified in Section 8.01, whether or not
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.

     “Distribution” means, in respect of any corporation: (a) the payment or
making of any dividend or other distribution of Property in respect of capital
stock (or any options or warrants for such stock) of such corporation, other
than distributions in capital stock (or any options or warrants for such stock);
or (b) the redemption or other acquisition by such corporation of any capital
stock (or any options or warrants for such stock) of such corporation unless
accomplished through the issuance of capital stock or as permitted pursuant to
Section 6.06.

     “Dollars” and the sign “$” mean lawful money of the United States of
America.

     “EBITDA” shall be defined as net income in accordance with GAAP, less the
decrease in loan loss reserves, plus the sum of interest expense, depreciation,
amortization, income taxes, and other non-cash expenses (including increases to
loan loss reserves) less any capital distributions.

     “Eligible Vehicle Contracts” means those Vehicle Contracts which the Agent,
in its reasonable discretion, deems eligible (which shall be presumed unless the
Agent expressly states otherwise from time to time) and which, without limiting
the Agent’s discretionary rights, satisfy as of the date of determination all of
the following requirements as determined by the Agent in its reasonable
discretion:

     (a) the Vehicle Contract strictly complies with all of the Borrower’s,
ACM’s, or TCM’s, as applicable, warranties and representations contained
therein;

     (b) (i) for any Vehicle Contract that requires weekly payments from the
Contract Debtor, no more than four (4) payments may be contractually delinquent,
and (ii) for any other Vehicle Contract, no payment due under the Vehicle
Contract is more than the lesser of thirty (30) days or four (4) weeks
contractually delinquent;

     (c) except as provided in clause (b) of this definition, neither the
Borrower, ACM or TCM, as applicable, nor the Contract Debtor is in default under
the terms of the Vehicle Contract.

5



--------------------------------------------------------------------------------



 



     (d) the Borrower, ACM, or TCM, as applicable, has not granted to the
Contract Debtor any extension of time for the payment of any sum due under the
Vehicle Contract except pursuant to a Contract which has been modified in a way
that Agent, in its reasonable discretion, deems acceptable (which shall be
presumed unless the Agent expressly states otherwise from time to time);

     (e) the Vehicle Contract is not subject to any asserted defense,
counterclaim, offset, discount, or allowance;

     (f) the terms of the Vehicle Contract and all related documents and
instruments comply in all respects with all requirements of law;

     (g) the Contract Debtor is not an Affiliate (but may be an employee;
provided that employee debt shall not exceed one half of one percent (.5%) of
Net Eligible Contract Payments ) of the Borrower, ACM, or TCM;

     (h) the creditworthiness of the Contract Debtor is acceptable to the Agent
(which shall be presumed unless the Agent expressly states otherwise from time
to time) and the Vehicle Contract and Contract Debtor conform to the Credit
Guidelines;

     (i) the Contract Debtor is not subject to a bankruptcy or insolvency
proceeding under Federal law or any similar proceeding under state law;

     (j) the Contract Debtor is a resident of the continental United States;

     (k) the first scheduled payment pursuant to the terms of the Vehicle
Contract is, or was, due within forty-five (45) days following the execution of
the Vehicle Contract and all other payments are scheduled to be made in
substantially equal weekly, bi-weekly, monthly, or semi-monthly installments in
order to ratably amortize the Vehicle Contract over its scheduled term;

     (l) the original term of the Vehicle Contract is not more than thirty-six
(36) months;

     (m) repayment of the Vehicle Contract is secured by a first priority,
perfected interest in subject Vehicle, and Borrower, ACM, or TCM has evidence of
such perfected lien on the Borrower’s, ACM’s, or TCM’s premises available to the
Agent for inspection in the form of either (i) the most current Certificate of
Title reflecting the Borrower, ACM, or TCM as the lien holder or owner, or
(ii) documentation from the appropriate Governmental Authority reflecting
Borrower’s, ACM’s, or TCM’s lien; or within forty-five (45) calendar days of
executing a Vehicle Contract, the Borrower, ACM, or TCM shall have in its
possession evidence from the appropriate Governmental Authority of perfection by
that Government authority of a first priority lien in favor of the Borrower,
ACM, or TCM on the Vehicle that is the subject of the Vehicle Contract, and
evidence of such perfected lien shall be on the Borrower’s, ACM’s, or TCM’s
premises available to the Agent for inspection in the form of either (i) a
Certificate of Title reflecting the Borrower, ACM, or TCM as

6



--------------------------------------------------------------------------------



 



the lien holder, or owner or (ii) documentation from the appropriate Government
Authority reflecting Borrower’s, ACM’s, or TCM’s lien.

     (n) to the extent that the balance of the Vehicle Contract includes sums
representing the financing of a service contract, such service contract shall be
in compliance with all applicable consumer credit laws, including any and all
laws relating thereto;

     (o) the Vehicle Contract .is not an Unacceptable Modified Contract.

     (p) the Vehicle Contract is originated in the ordinary course of the
Borrower’s, ACM’s, or TCM’s business; and

     (q) the Vehicle which secures the Vehicle Contract is not being held by the
Borrower, ACM, or TCM for more than thirty (30) days following repossession.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations and published interpretations
thereof.

     “Event of Default” means any of the events specified in Section 8.01,
provided that any requirement for the giving of notice, the lapse of time, or
both, or any other condition, has been satisfied.

     “Fixed Charges” shall be defined as the sum of interest expense and income
taxes plus scheduled principal payments on Debt for Borrowed Money (other than
the Revolving Credit Loans and outstanding loans under the ACM-Texas Sub-Debt or
ACM Sub-Debt) plus Capital Expenditures (except those financed with the proceeds
of any Debt for Borrowed Money as permitted hereunder) plus Distributions other
than those to ACM-Texas and ACM, in each instance with respect to the applicable
period.

     “Funded Debt” means all outstanding Debt For Borrowed Money (not including
the ACM-Texas Sub-Debt and the ACM Sub-Debt).

     “GAAP” means generally accepted accounting principles in the United States.

     “Gross Contract Payments” means, as of the date of determination, (i) with
respect to an interest bearing Vehicle Contract the outstanding balance thereof
including all accrued but unpaid interest, fees, and other charges owing by the
Contract Debtor and (ii) with respect to a precomputed Vehicle Contract the
outstanding balance thereof including all unearned interest, fees, and charges
owing by the Contract Debtor.

     “Guarantor” means ACM-Texas.

     “Guaranty” means the Guaranty in substantially the form of Exhibit “B” to
be delivered by the Guarantor under the terms of this Agreement.

7



--------------------------------------------------------------------------------



 



     “Interest Period” means, with respect to any LIBOR Loan, the period
commencing on the date such Loan is made and ending, as the Borrower may select,
pursuant to Section 2.04, on the numerically corresponding day in the first,
second, third, sixth, ninth, or twelfth calendar month thereafter, except that
each such Interest Period that commences on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:

     (a) No Interest Period may extend beyond the Termination Date; and

     (b) If an Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended to the next Business Day unless such
Business Day would fall in the next calendar month, in which event such Interest
Period shall end on the immediately preceding Business Day.

     “Lending Office” means, with respect to any Bank, for each type of Loan,
the Lending Office of such Bank (or of an affiliate of such Bank) designated for
such type of Loan on the signature pages hereof or such other office of such
Bank (or of an affiliate of such Bank) as that Bank may from time to time
specify to the Borrower and the Agent as the office at which its Loans of such
type are to be made and maintained.

     “LIBOR Loan” means any Loan when and to the extent that the interest rate
therefor is determined by reference to the LIBOR Rate.

     “LIBOR Rate” means a fluctuating interest rate per annum (rounded upward,
if necessary, to the nearest 1/100 of 1%) as in effect from time to time, which
interest rate per annum shall at all times be equal to the London Interbank
Offered Rate per annum set forth in the “Money Rates” section of the Wall Street
Journal on the day the Interest Rate Election Notice is received by Agent for
thirty (30) day interest periods, as elected by Borrower in the Interest Rate
Election Notice. If Borrower fails to make a subsequent election within two
(2) Business Days prior to the end of an applicable period, the rate shall
automatically revert to the Prime Rate. If the information is unavailable from
such service, the rate shall be determined by the Agent from information
supplied to Agent by a nationally recognized reporting service for similar
information acceptable to Agent. Agent shall promptly confirm to Borrower in
writing the LIBOR Rate.

     “Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), of preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing).

     “Loan” means a Revolving Credit Loan.

8



--------------------------------------------------------------------------------



 



     “Loan Document(s)” means this Agreement, the Note, the Security
Agreement-Borrower, the Security Agreement-ACM, the Security Agreement-TCM, and
the Guaranty.

     “Majority Banks” means, at any time of determination, the Banks holding at
least sixty-six percent (66%) of the Aggregate Revolver Outstanding.

     “Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, the operations, business, properties, condition (financial
or otherwise) or prospects of the Borrower or the Collateral.

     “Multiemployer Plan” means a Plan described in Section 4001(a)(3) of ERISA.

     “Net Balance” means, as of the date of determination, the Gross Contract
Payments of a Vehicle Contract less all unearned interest, fees, and charges
(but including any service contract amount included therein) owing by the
Contract Debtor.

     “Net Charge-Offs” is defined for any period as the aggregate amount of all
unpaid principal balances (including any service contract amounts included
therein) due under Vehicle Contracts which have been charged off by the
Borrower, ACM, or TCM during such period, including the principal balances due
under all Vehicle Contracts where the Vehicle has been repossessed by Borrower,
ACM, or TCM during such period reduced by the amount of the wholesale value of
each repossessed vehicle.

     “Net Charge-Off Percent” calculated as of the last day of each month, is
defined as the Average Net Charge-Offs divided by the Average Net Balance
(vehicle notes) multiplied by twelve (12). For example, if the Average Net
Charge-Offs were $1,200,000, and the Average Net Balance was $67,000,000 the Net
Charge-Off Percent would be 21.49% ($1,200,000 ) $67,000,000 x 12).

     “Net Eligible Contract Payments” means, as of the date of determination,
the remainder of (a) the Gross Contract Payments (including any service contract
amounts included therein) owing under all Eligible Vehicle Contracts, minus
(b) the aggregate amount, to the extent included within the definition of Gross
Contract Payments, of all unearned interest, fees, and charges applicable to
such Eligible Vehicle Contracts.

     “Note(s)” means the promissory notes described in Section 2.08 hereof.

     “Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by the Borrower to the Agent
and/or any Bank arising under or pursuant to this Agreement or any of the other
Loan Documents, whether or not evidenced by any note, or other instrument or
document, whether arising from an extension of credit, opening of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, whether direct
or indirect (including, without limitation, those acquired by assignment from
others, and any participation by the Agent and/or any Bank in the Borrower’s
debts owing to others), absolute or contingent, due or to become due, primary or
secondary, as principal or guarantor, and including, without limitation, all
principal,

9



--------------------------------------------------------------------------------



 



interest, charges, expenses, fees, attorneys’ fees, filing fees and any other
sums chargeable to the Borrower hereunder or under any of the other Loan
Documents.

     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

     “Past Due Percent” is defined as the percent, calculated as of the last day
of each month for the four (4) month period then ending, equal to (a) the Net
Balances owing under all Vehicle Contracts (excluding Vehicle Contracts
charged-off) 30 days or more past due calculated as of the last day of each
month for the four (4) month period then ending or where the Contract Debtor is
subject to a bankruptcy or insolvency proceeding under Federal law or any
similar proceeding under state law, divided by (b) the Net Balances owing under
all Vehicle Contracts (excluding Vehicle Contracts charged-off) calculated as of
the last day of each month for the four (4) month period then ending. For
example, if, as of the last day of the previous four (4) months, Net Balances
were $71,000,000, $73,000,000, $75,000,000 and $75,500,000 and on the same date
the amount of Net Balances more than 30 days past due was $4,000,000,
$4,000,000, $5,000,000 and $5,000,000, the Past Due Percent would be 6.11%
($18,000,000/$294,500,000).

     “Payment Account” means each bank account established pursuant to
Section 5.15, to which the funds of the Borrower (including, without limitation,
collections of payments relating to Vehicle Contracts and other Collateral) are
deposited or credited, and which is maintained in the name of the Borrower on
terms acceptable to the Agent.

     “Person” means an individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture,
governmental authority, or other entity of whatever nature.

     “Plan” means any pension plan which is covered by Title IV of ERISA and in
respect of which the Borrower or a Commonly Controlled Entity is an “employer”
as defined in Section 3(5) of ERISA.

     “Prime Loan” means any Loan when and to the extent that the interest rate
therefor is determined by reference to the Prime Rate.

     “Prime Rate” means a fluctuating interest rate per annum as in effect from
time to time, which interest rate per annum shall at all times be equal to the
rate of interest announced publicly from time to time (whether or not charges in
each instance), by J. P. Morgan Chase & Co. (“Rate Bank”), as its base rate or
general reference rate. Each change in the Prime Rate (or any component thereof)
shall become effective hereunder without notice to Maker (which notice is hereby
expressly waived by Maker), on the effective date of each such change. Should
the Rate Bank abolish or abandon the practice of announcing or publishing a
Prime Rate, then the Prime Rate used during the remaining term of this Note
shall be that interest rate or other general reference rate then in effect at
the Rate Bank which, from time to time, in the reasonable judgment of Agent,
most effectively approximates the initial definition of the “Prime Rate.”
Borrower acknowledges that Bank may, from time to time, extend credit to other
borrowers at rates of interest varying from, and having no

10



--------------------------------------------------------------------------------



 



relationship to, the Prime Rate. The rate of interest payable upon the
indebtedness evidenced by the Note shall not, however, at any time exceed
maximum rate of interest permitted under the laws of the State of Arkansas for
loans of the type and character evidenced by the Note.

     “Principal Office” means the Agent’s office at P.O. Box 1407, Fayetteville,
Arkansas 72702-1404.

     “Prohibited Transaction” means any transaction set forth in Section 406 of
ERISA or Section 4975 of the Code.

     “Pro Rata Share” means the proportion which each Bank’s commitment bears to
the total amount of all the Banks’ commitments at the time of determination
thereof.

     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as amended or supplemented from time to time.

     “Reportable Event” means any of the events set forth in Section 4043 of
ERISA.

     “Repossession Percent” is defined as the percent, as calculated as of the
last day of each month, equal to (a) the repossession value of all Vehicles
which the Borrower, ACM, or TCM has repossessed and which, as of the last day of
the four (4) month period then ending, was reflected as assets on the
Borrower’s, ACM’s, or TCM’s books divided by (b) the Net Balance owing under all
Vehicle Contracts (excluding Vehicle Contracts charged-off) outstanding as of
the last day of each of those four (4) months. For example, if 10 Vehicles
having a total repossession value of $200,000 had at the end of each month been
repossessed by Borrower and were reflected as assets on the books of Borrower at
the end of each of those four (4) months and the Net Balance were $64,000,000,
$65,000,000, $66,000,000 and $67,000,000 at the end of such months, the
Repossession Percent would be 0.31% ($800,000/$262,000,000.)

     “Revolving Credit Commitment” or “Commitment” means, with respect to any
Bank, the amount opposite such Bank’s name on its signature page hereto.

     “Revolving Credit Loans” means an advance of funds under Section 2.01.

     “Security Agreement-Borrower” means the Security Agreement of Borrower in
substantially the form of Exhibit “C-1”, to be delivered by the Borrower under
the terms of this Agreement.

     “Security Agreement-ACM” means the Security Agreement of ACM in
substantially the form of Exhibit “C-2”, to be delivered by ACM under the terms
of this Agreement.

     “Security Agreement-TCM” means the Security Agreement of TCM in
substantially the form of Exhibit “C-3” to be delivered by TCM under the terms
of this Agreement.

11



--------------------------------------------------------------------------------



 



     “Security Documents” means all security agreements, chattel mortgages,
deeds of trust, mortgages, or other security instruments, guaranties, sureties,
and agreements of every type and nature (including Certificates of Title)
securing the obligations of Contract Debtors under Contracts.

     “Subordinated Debt” means all debt of the Borrower which (a) is
subordinated to the Obligations pursuant to a written subordination agreement
the terms of which are satisfactory to the Agent in its sole and absolute
discretion and (b) has a then-remaining term to maturity in excess of twelve
(12) months. Subordinated Debt includes the ACM-Texas Sub-Debt and the ACM
Sub-Debt.

     “Subsidiary” means, as to the Borrower, a corporation of which shares of
stock having ordinary voting power (other than stock having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation are at the time owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by the Borrower.

     “TCM” means Texas Car-Mart, Inc., a Texas corporation.

     “Termination Date” means April 30, 2006.

     “Total Facility” means thirty-four million and five hundred thousand
dollars and NO/100 ($34,500,000).

     “Unacceptable Modified Contract” means a Contract which has been modified
in a way that the Agent in its reasonable discretion deems unacceptable and
accordingly ineligible. Without intending to limit the Agent’s discretion, any
Contract which was more than thirty (30) days contractually delinquent but was
subsequently modified so as to eliminate the delinquency shall be considered as
unacceptable. Notwithstanding the previous sentence, in the event four
consecutive full payments are made on any Unacceptable Modified Contract and
such Unacceptable Modified Contract is not then in any respect delinquent, such
Unacceptable Modified Contract shall at such time no longer be considered as an
Unacceptable Modified Contract. After the Closing Date, Agent in its reasonable
discretion may limit the number of times any Unacceptable Modified Contract
becomes acceptable to twice, by giving notice to Borrower. Upon such notice, no
contract which was at one time unacceptable shall thereafter be reclassified as
acceptable more than twice during the term on such Contract. Additionally, the
Borrower may change the monthly due date by not more than fifteen (15) days with
respect to a Contract to coincide with a Contract Debtor’s pay date and such
adjustment to the Contract shall not by itself render the Contract as
unacceptable.

     “Unused Revolving Credit Commitment” means, with respect to any Bank at any
time of determination, (a) such Bank’s Revolving Credit Commitment at such time
minus (b) the sum of the aggregate principal amount of all Revolving Credit
Loans made by such Bank and outstanding at such time.

     “Vehicle” means any new or used, two-axled, automobile or light-duty truck,
together with all accessions, parts and equipment sold or financed in connection
therewith.

12



--------------------------------------------------------------------------------



 



     “Vehicle Contract” means a Contract which arises from an installment sale
of a Vehicle.

     Section 1.02. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP consistent with those
applied in the preparation of the financial statements referred to in
Section 4.04, and all financial data submitted pursuant to this Agreement shall
be prepared in accordance with such principles.

Article 2

AMOUNT AND TERMS OF THE LOANS

     Section 2.01. Revolving Credit. Each Bank severally agrees, on the terms
and conditions hereinafter set forth, to make the Revolving Credit Loans to the
Borrower from time to time during the period from the date of this Agreement up
to but not including the Termination Date in an aggregate principal amount not
to exceed at any time outstanding the aggregate Revolving Credit Commitment
provided, that the aggregate outstanding principal amount of advances at any
time outstanding shall not exceed the lesser of: (i) the aggregate Revolving
Credit Commitment; or (ii) the Borrowing Base. Such Borrowing Base shall be
computed on a monthly basis, and Borrower agrees to provide Agent, on or before
the 15th of each month with regard to the immediately preceding month (or more
frequently as reasonably required by Agent from time to time), all information
requested in connection therewith, including without limitation the Borrowing
Base Certificate. In the event that the Borrowing Base is less than the
Aggregate Revolver Outstanding, the Borrower shall immediately notify Agent of
such situation and shall, within five (5) Business Days of the imbalance, either
(i) reduce the amount of the outstanding balances to bring such amounts within
the formulas prescribed, or (ii) provide additional Eligible Vehicle Contracts,
without any additional advance being made by any Bank with respect thereto,
necessary to comply with the formulas required herein. Each Loan made in respect
of the Revolving Credit Loans shall be made by each Bank in its Pro Rata Share.
Within the limits of the Commitment, the Borrower may borrow, repay and reborrow
under this Section 2.01. On such terms and conditions, the Loans may be
outstanding as Prime Loans or LIBOR Loans. Each type of Loan shall be made and
maintained at such Bank’s Lending Office for such type of Loan. The failure of
any Bank to make any requested Revolving Credit Loan to be made by it on the
date specified for such Loan shall not relieve any other Bank of its obligation
(if any) to make such Loan on such date, but no Bank shall be responsible for
the failure of any other Bank to make such Loans to be made by such other Bank.

     Section 2.02. Notice and Manner of Borrowing. The Borrower shall give the
Agent irrevocable written notice of any Revolving Credit Loans under this
Agreement, not later than 12:00 noon (central time) on the requested funding
date before each Revolving Credit Loan, specifying: (1) the date of such Loan;
(2) the amount of such Loan; (3) the type of Loan; and (4) in the case of a
LIBOR Loan, the duration of the Interest Period applicable thereto. The Agent
shall promptly notify the Paying Agent and each Bank of each such notice. Not
later than 2:00p.m. (Central time) on the date of such Revolving Credit Loans,
each Bank will make available to the Paying Agent in immediately available
funds, such Bank’s Pro Rata Share of such Revolving Credit Loans. After the
Paying Agent’s receipt of such funds, not later than 4:30 p.m. (Central time) on
the date of such Revolving Credit Loans and upon fulfillment of the applicable
conditions set forth in Article 3, the

13



--------------------------------------------------------------------------------



 



Paying Agent will make such Revolving Credit Loans available to the Borrower in
immediately available funds by crediting the amount thereof to the Borrower’s
account with the Agent.

     Section 2.03. Non-Receipt of Funds by Agent. Unless the Agent and Paying
Agent shall have received notice from a Bank prior to the date on which such
Bank is to provide funds to the Paying Agent for a Loan to be made by such Bank
that such Bank will not make available to the Paying Agent such funds, the
Paying Agent may assume that such Bank has made such funds available to the
Paying Agent on the date of such Loan in accordance with Section 2.04 and the
Paying Agent in its sole discretion may, but shall not be obligated to, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent such Bank shall not have so made such
funds available to the Paying Agent, such Bank agrees to repay to the Paying
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Paying Agent, at the
customary rate set by the Paying Agent for the correction of errors among banks
for three Business Days and thereafter at the Prime Rate. If such Bank shall
repay to the Paying Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Loan for purposes of this Agreement. If such Bank does
not pay such corresponding amount forthwith upon the Paying Agent’s demand
therefor, the Paying Agent shall promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Paying Agent with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Paying Agent, at the
rate of interest applicable at the time to such proposed Loan.

     Unless the Agent and Paying Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Banks hereunder
that the Borrower will not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Paying Agent on such date and
the Agent and the Paying Agent in its sole discretion may, but shall not be
obligated to, in reliance upon such assumption, cause to be distributed to each
Bank on such due date an amount equal to the amount then due such Bank. If and
to the extent the Borrower shall not have so made such payment in full to the
Paying Agent, each Bank shall repay to the Paying Agent forthwith on demand such
amount distributed to such Bank together with interest thereon, for each day
from the date such amount is distributed to such Bank until the date such Bank
repays such amount to the Paying Agent, at the customary rate set by the Paying
Agent for the correction of errors among banks for three (3) Business Days and
thereafter at the Prime Rate.

     Section 2.04. Settlement. It is agreed that each Bank’s funded portion of
the Revolving Credit Loan is intended by the Banks to be equal at all times to
such Bank’s Pro Rata Share of the outstanding Revolving Credit Loans.
Notwithstanding such agreement, the Paying Agent, and the other Banks agree
(which agreement shall not be for the benefit of or enforceable by the Borrower)
that in order to facilitate the administration of this Agreement and the other
Loan Documents, settlement among them as to the Revolving Credit Loans shall
take place on a periodic basis in accordance with the following provisions:

     (i) The Paying Agent shall request settlement (“settlement”) with the Banks
on a daily basis, or on a more frequent basis if so determined by the Paying
Agent, (1) with respect to

14



--------------------------------------------------------------------------------



 



each outstanding Loan, and (2) with respect to collections received, in each
case, by notifying the Banks of such requested Settlement by telecopy,
telephone, or other similar form of transmission, of such requested Settlement,
no later than 10:00 a.m. (Tulsa, Oklahoma time) on each Business Day (the
“Settlement Date”). Each Bank shall make the amount of such Lender’s Pro Rata
Share of the outstanding principal amount of the Loan with respect to which
Settlement is requested available to the Paying Agent in same day funds to such
account of the Paying Agent as the Paying Agent may designate, not later than
12:00 noon (Tulsa, Oklahoma time), on the Settlement Date applicable thereto,
regardless of whether the applicable conditions precedent set forth in Article 3
have then been satisfied. Such amounts made available to the Paying Agent shall
be applied against the amount of the applicable loan and, together with the
portion of such Loan representing Bank’s Pro Rata Share thereof, shall
constitute Revolving Credit Loans of such Banks. If any such amount is not made
available to the Paying Agent by any Bank on the Settlement Date applicable
thereto, the Paying Agent shall be entitled to recover such amount on demand
from such Bank together with interest thereon at the Federal Funds Rate for the
first three (3) days from and after such demand and thereafter at the Interest
Rate then applicable to the Revolving Credit Loans.

     (ii) Notwithstanding the foregoing, not more than one (1) Business Day
after demand is made by the Paying Agent, each other Bank shall irrevocably and
unconditionally purchase and receive from the Paying Agent, without recourse or
warranty, an undivided interest and participation in such Revolving Credit Loan
to the extent of such Bank’s Pro Rata Share thereof by paying to the Paying
Agent, in same day funds, an amount equal to such Bank’s Pro Rata Share of such
Revolving Credit Loan. If such amount is not in fact made available to the
paying Agent by any Bank, the Paying Agent shall be entitled to recover such
amount on demand from such Bank together with interest thereon at the Federal
Funds Rate for the first three (3) days from and after such demand and
thereafter at the Interest Rate then applicable to the Revolving Credit Loans.

     (iii) From and after the date, if any, on which any Bank purchases an
undivided interest and participation in any Revolving Credit Loan pursuant to
subsection (ii) above, the Paying Agent shall, subject to reimbursement to
Paying Agent for any amounts due from such Bank, promptly distribute to such
Bank at such address as such Bank may request in writing, such Bank’s Pro Rata
Share of all payments of principal and interest and all proceeds of Collateral
received by the Paying Agent in respect of such Revolving Credit Loan.

     (iv) The Paying Agent shall record on its books the principal amount of the
Revolving Loans owing to each Bank. In addition, each Bank is authorized, at
such Bank’s option, to note the date and amount of each payment or prepayment of
principal of such Bank’s Revolving Credit Loans in its books and records,
including computer records, such books and records constituting rebuttably
presumptive evidence, absent manifest error, of the accuracy of the information
contained therein.

     (v) All Revolving Credit Loans shall be made by the Banks simultaneously
and in accordance with their Pro Rata Shares. It is understood that (a) no Bank
shall be responsible for any failure by any other Bank to perform its obligation
to make any Revolving Credit Loans hereunder, (b) no failure by any Banks to
perform its obligation to make any Revolving Credit Loan hereunder

15



--------------------------------------------------------------------------------



 



shall excuse any other Bank from its obligation to make any Revolving Credit
Loans hereunder, and (c) the obligations of each Bank hereunder shall be
several, not joint and several.

     Section 2.05. Interest. The Borrower shall pay interest to the Agent for
the account of each Bank on the outstanding and unpaid principal amount of that
Bank’s Revolving Credit Loans made under this Agreement at a rate per annum, as
follows:

     (1) For a Prime Loan at the Adjusted Prime Rate; and

     (2) For a LIBOR Loan at the Adjusted LIBOR Rate.

     The Adjusted Prime Rate and Adjusted LIBOR Rate shall be determined in
accordance with the following:

                              Borrower’s Ratio of   Adjusted   Adjusted
                    Funded Debt to EBITDA   LIBOR Rate   Prime Rate
< 2.0
  LIBOR Rate plus 3.0%   Prime Rate plus 0.0%
³ 2.0 < 2.25
  LIBOR Rate plus 3.25%   Prime Rate plus .25%
³ 2.25 < 2.50
  LIBOR Rate plus 3.50%   Prime Rate plus .50%
> 2.50
  LIBOR Rate plus 3.75%   Prime Rate plus .75%

     Any change in the interest rate based on the Prime Rate resulting from a
change in the Prime Rate shall be effective as of the opening of business on the
day on which such change in the Prime Rate becomes effective. The ratio of
Funded Debt to EBITDA shall be calculated based upon the immediately preceding
twelve (12) consecutive full months.

     Interest on each Prime Loan and LIBOR Loan shall be calculated on the basis
of the actual number of days elapsed.

     Interest on the Loans shall be paid in immediately available funds to the
Agent at its Principal Office for the account of the applicable Lending Office
of each Bank as follows:

     (1) For each Prime Loan on the first day of each month commencing the first
such date after such Loan and at maturity for such Loan; and

     (2) For each LIBOR Loan, on the last day of the Interest Period with
respect thereto and, in the case of an Interest Period greater than three
months, at three (3) month intervals after the first day of such Interest
Period.

16



--------------------------------------------------------------------------------



 



     Section 2.06. Interest Rate Determination. The Agent shall give prompt
notice to the Borrower and the Banks of the applicable interest rate determined
by the Agent pursuant to the terms of this Agreement.

     Section 2.07. Unused Portion Fee. The Borrower agrees to pay to the Agent
for the account of each Bank a commitment fee on the average daily unused
portion of such Bank’s Commitment from the date of this Agreement until the
Termination Date at the rate of one-tenth of one percent (1/10 of 1%) per annum,
payable on the last day of each quarter during the term of such Bank’s
Commitment, commencing December 31, 2004, and ending on the Termination Date.
Upon receipt of any commitment fees, the Agent will promptly thereafter cause to
be distributed such payments to the Banks in the proportion that each Bank’s
unused Commitment bears to the total of all the Banks’ unused Commitments;
provided, that any Additional Lender will not receive any payment of Unused
Portion Fees earned or paid prior to the date this Agreement is executed by said
Additional Lender. Further, no Unused Portion Fees will be paid for any given
month during which the average monthly revolving balance exceeds $21,900,000
during each quarter the Unused Portion Fee is billed.

     Section 2.08. Notes. All Loans made by each Bank under this Agreement shall
be evidenced by, and repaid with interest in accordance with, a promissory note
of the Borrower to Bank in the amount of the Bank’s Commitment, in form and
content as set forth on Exhibit “D-1” through “Exhibit D-7” hereto, duly
completed, dated the date of this Agreement or, with respect to the Note to an
Additional Lender, a date to be determined, and payable to such Bank for the
account of its applicable Lending Office, such Note to represent the obligation
of the Borrower to repay the Loans. Each Bank is hereby authorized by the
Borrower to endorse on the schedule attached to the Note held by it the amount
and type of each Revolving Credit Loan and each renewal, conversion, and payment
of principal amount received by such Bank for the account of its applicable
Lending Office on account of its Revolving Credit Loans, which endorsement
shall, in the absence of manifest error, be conclusive as to the outstanding
balance of the Revolving Credit Loans made by such Bank; provided, however, that
the failure to make such notation with respect to any Revolving Credit Loan or
renewal, conversion, or payment shall not limit or otherwise affect the
obligations of the Borrower under this Agreement or the Note held by such Bank.

     The aggregate principal balance and all accrued interest of all Loans shall
be repaid on the Termination Date.

     Section 2.09. Method of Payment. The Borrower shall make each payment under
this Agreement and under the Notes not later than 5:00 p.m. (Central time) on
the date when due in lawful money of the United States to the Agent at its
Principal Office for the account of the applicable Lending Office of each Bank
in immediately available funds. The Agent will promptly thereafter cause to be
distributed (1) such payments of principal and interest in like funds to each
Bank for the account of its applicable Lending Office in the proportion that
such Bank’s Loans to which the payment applies bears to the total amount of all
Banks’ Loans to which the payment applies and (2) other fees payable to any Bank
to be applied in accordance with the terms of this Agreement; provided, that any
Additional Lender will not receive any payment of principal, interest or fees
accrued or paid by Borrower prior to the date this Agreement is executed by said
Additional Lender. The Borrower hereby authorizes each Bank, if and to the
extent payment is not made when

17



--------------------------------------------------------------------------------



 



due under this Agreement or under the Notes, to charge from time to time against
any account of the Borrower with such Bank any amount as due. Whenever any
payment to be made under this Agreement or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall be included in the
computation of the payment of interest and the commitment fee, as the case may
be, except, in the case of a LIBOR Loan, if the result of such extension would
be to extend such payment into another calendar month, such payment shall be
made on the immediately preceding Business Day.

     Section 2.10. Use of Proceeds. The proceeds of the Loan hereunder shall be
used by the Borrower to finance working capital requirements and repay certain
existing indebtedness. The Borrower will not, directly or indirectly, use any
part of such proceeds for the purpose of purchasing or carrying any margin stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or to extend credit to any Persons for the purpose of purchasing
or carrying any such margin stock, or for any purpose which violates, or is
inconsistent with, Regulation X of such Board of Governors.

     Section 2.11. Illegality. Notwithstanding any other provision in this
Agreement, if any Bank determines that any applicable law, rule, or regulation,
or any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank, or comparable agency
charged with the interpretation or administration thereof, or compliance by such
Bank (or its Lending Office) with any request or directive (whether or not
having the force of law) of any such authority, central bank, or comparable
agency shall make it unlawful or impossible for such Bank (or its Lending
Office) to maintain or fund its LIBOR Loans, then upon notice to the Borrower
(with a copy to the Agent) by such Bank the outstanding principal amount of all
LIBOR Loans, together with interest accrued thereon, and any other amounts
payable to each Bank under this Agreement shall be repaid (a) immediately upon
demand of such Bank if such change or compliance with such request, in the
judgment of such Bank, requires immediate repayment, or (b) at the expiration of
the last Interest Period to expire before the effective date of any such change
or request.

     Section 2.12. Disaster. Notwithstanding anything to the contrary herein, if
the Agent determines (which determination shall be conclusive) that the relevant
rates of interest referred to in the definition of LIBOR Rate upon the basis of
which the rate of interest for any such type of Loan is to be determined do not
accurately cover the cost to the Banks of making or maintaining such type of
Loans, then the Agent shall forthwith give notice thereof to the Borrower,
whereupon (a) the obligation of the Banks to make LIBOR Loans shall be suspended
until the Agent notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, and (b) the Borrower shall repay in full the then
outstanding principal amount of each LIBOR Loan together with accrued interest
thereon, on the last day of the then current Interest Period applicable to such
Loan.

     Section 2.13. Increased Cost. From time to time upon notice to the Borrower
from a Bank (with a copy to the Agent) the Borrower shall pay to the Agent for
the account of the applicable Bank such amounts as any Bank may determine to be
necessary to compensate such Bank for any costs incurred by such Bank which such
Bank reasonably determines are attributable to its making or maintaining any
LIBOR Loan hereunder or its obligation to make any such Loan hereunder, or any

18



--------------------------------------------------------------------------------



 



reduction in any amount receivable by such Bank under this Agreement or its Note
in respect of any such Loans or such obligation (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any change after the date of this Agreement in U.S. federal,
state, municipal, or foreign laws or regulations (including Regulation D), or
the adoption or making after such date of any interpretations, directives, or
requirements applying to a class of banks including such Bank of or under U.S.
federal, state, municipal, or foreign laws or regulations (whether or not having
the force of law) by any court or governmental or monetary authority charged
with the interpretation or administration thereof (“Regulatory Change”), which:
(1) changes the basis of taxation of any amounts payable to such Bank under this
Agreement or its Note in respect of any of such Loans (other than taxes imposed
on the overall net income of such Bank or of its Lending Office for any of such
Loans by the jurisdiction where the Principal Office or such Lending Office is
located); or (2) imposes or modifies any reserve, special deposit, compulsory
loan, or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, such Bank pertaining to
this Agreement (including any of such Loans or any deposits referred to in the
definition of LIBOR Rate); or (3) imposes any other condition affecting this
Agreement or its Note (or any of such extensions of credit or liabilities). Such
Bank will notify the Borrower (with a copy to the Agent) of any event occurring
after the date of this Agreement which will entitle such Bank to compensation
pursuant to this Section 2.13 as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation.

     Determinations by any Bank for purposes of this Section 2.13 of the effect
of any Regulatory Change on its costs of making or maintaining Loans or on
amounts receivable by it in respect of Loans, and of the additional amounts
required to compensate any such Bank in respect of any Additional Costs, shall
be conclusive, provided that such determinations are made on a reasonable basis.

     Section 2.14. Risk-Based Capital. In the event that any Bank determines
that (1) compliance with any judicial, administrative, or other governmental
interpretation of any law or regulation or (2) compliance by such Bank or any
corporation controlling such Bank with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law)
has the effect of requiring an increase in the amount of capital required or
expected to be maintained by such Bank or any corporation controlling such Bank,
and such Bank reasonably determines that such increase is based upon its
obligations hereunder, and other similar obligations, the Borrower shall pay to
the Agent, for the account of the applicable Bank, such additional amount as
shall be reasonably determined by the Bank to be the amount attributable to such
Bank’s obligations to the Borrower hereunder. Such Bank will notify the Borrower
(with a copy to the Agent) of any event occurring after the date of this
Agreement that will entitle such Bank to compensation pursuant to this
Section 2.14 as promptly as practicable after it obtains knowledge thereof and
determines to request such compensation.

     Determinations by any Bank for purposes of this Section 2.14 of the effect
of any increase in the amount of capital required to be maintained by such Bank
and of the amount attributable to such Bank’s obligations to the Borrower
hereunder shall be conclusive, provided that such determinations are made on a
reasonable basis.

19



--------------------------------------------------------------------------------



 



     Section 2.15. Funding Loss Indemnification. Upon notice to the Borrower
from a Bank (with a copy to the Agent) the Borrower shall pay to the Agent for
the account of the applicable Bank, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Bank) to compensate it for any
loss, cost, or expense incurred as a result of:

     (3) Any payment of a LIBOR Loan on a date other than the last day of the
Interest Period for such Loan including, but not limited to acceleration of the
Loans by the Agent pursuant to Section 8.01; or

     (4) Any failure by the Borrower to borrow or convert, as the case may be, a
LIBOR Loan on the date for borrowing or conversion, as the case may be,
specified in the relevant notice under Section 2.02.

     Section 2.16. Termination Fee. The Borrower may terminate this Agreement at
any time upon not less than ten (10) Business Day’s notice to Agent of such
intention, provided, that all monetary obligations (e.g. payment of Notes) and
any indemnification shall continue; and provided further that Borrower agrees to
pay to the Agent for the account of each Bank a termination fee in an aggregate
amount equal to $90,000 in the event the credit facility is terminated for any
reason prior to six (6) months from the execution date hereof; provided, that no
termination fee shall be payable for any prepayment if the Borrower is required
to make any payments under Sections 2.13 and/or 2.14.

     Section 2.17. Audit Fees. The Borrower agrees to pay to the Agent all costs
and fees reasonably incurred by the Agent’s internal auditors in connection with
quarterly audits of the Borrower performed by such auditors during the term of
this Agreement; provided that, prior to the occurrence of an Event of Default,
the Agent shall not be entitled to reimbursement for any such costs and fees
incurred in connection with audits in an amount greater than $7,500 during any
year (with each year beginning on the Closing Date or an anniversary date
thereof and ending twelve (12) months thereafter) of this Agreement. A pro-rata
portion of the audit fee shall be payable in arrears on the first day of each
month commencing with the month immediately following the Closing Date.
Notwithstanding the foregoing, upon the occurrence of any Event of Default, the
Borrower shall pay all of the Agent’s costs incurred in connection with the
verification, audit, and inspection of the Collateral without regard to the
foregoing limitations.

     Section 2.18. Right to Cure. The Agent may, in its discretion, pay any
amount or do any act required of the Borrower hereunder or under any other Loan
Document in order to preserve, protect, maintain or enforce the Obligations, the
Collateral or the Agent’s Liens therein, which the Borrower fails to pay or do,
including, without limitation, payment of any judgment against the Borrower, any
insurance premium, any landlord’s claim, any other Lien upon or with respect to
the Collateral. All payments that the Agent makes under this Section 2.18 and
all out-of-pocket costs and expenses that the Agent pays or incurs in connection
with any action taken by it hereunder shall be charged to the Borrower’s Loan
Account as a Revolving Credit Loan. Any payment made or other action taken by
the Agent under this Section 2.18 shall be without prejudice to any right to
assert an Event of Default hereunder.

20



--------------------------------------------------------------------------------



 



     Section 2.19. Agency Fee. Borrower agrees to pay Agent for its sole benefit
an annual agency fee equal to $30,000, payable in twelve (12) monthly
installments of $2,500 on the first day of each month.

Article 3

CONDITIONS PRECEDENT

     Section 3.01. Conditions Precedent to Initial Loan. The obligation of each
Bank to make its initial Loan to the Borrower is subject to the conditions
precedent that the Agent shall have received on or before the day of such Loan
each of the following, in form and substance satisfactory to the Agent and its
counsel and (except for the Notes) in sufficient copies for each Bank:

     (1) Notes. The Note of each Bank duly executed by the Borrower;

     (2) Security Agreement-Borrower. A Security Agreement duly executed by the
Borrower together with (a) Financing Statements (Form UCC-1) to be duly filed
under the Uniform Commercial Code of all jurisdictions necessary or, in the
opinion of any of the Banks, desirable to perfect the security interest created
by the Security Agreement; and (b) chattel checks identifying all of the
financing statements on file with respect to the Borrower in all jurisdictions
referred to under (a), indicating that no party claims an interest in any of the
Collateral;

     (3) Security Agreement-ACM. A Security Agreement duly executed by ACM
together with (a) Financing Statements (Form UCC-1) to be duly filed under the
Uniform Commercial Code of all jurisdictions necessary or, in the opinion of any
of the Banks, desirable to perfect the security interest created by the Security
Agreement; and (b) chattel checks identifying all of the financing statements on
file with respect to ACM in all jurisdictions referred to under (a), indicating
that no party claims an interest in any of the Collateral;

     (4) Security Agreement-TCM. A Security Agreement duly executed by TCM
together with (a) Financing Statements (Form UCC-1) to be duly filed under the
Uniform Commercial Code of all jurisdictions necessary or, in the opinion of any
of the Banks, desirable to perfect the security interest created by the Security
Agreement; and (b) chattel checks identifying all of the financing statements on
file with respect to TCM in all jurisdictions referred to under (a), indicating
that no party claims an interest in any of the Collateral;

     (5) Evidence of all corporate action by the Borrower. Certified (as of the
date of this Agreement) copies of all corporate action taken by the Borrower,
including resolutions of its Board of Directors, authorizing the execution,
delivery, and performance of the Loan Documents to which it is a party and each
other document to be delivered pursuant to this Agreement;

21



--------------------------------------------------------------------------------



 



     (6) Incumbency and signature certificate of Borrower. A certificate (dated
as of the date of this Agreement) of the Secretary of the Borrower certifying
the names and true signatures of the officers of the Borrower authorized to sign
the Loan Documents to which it is a party and the other documents to be
delivered by the Borrower under this agreement;

     (7) Opinion of counsel for Borrower. A favorable opinion of counsel for the
Borrower, in substantially the form of Exhibit “E”, and as to such other matters
as the Agent may reasonably request;

     (8) Guaranty. The Guaranty duly executed by the Guarantor;

     (9) Evidence of all corporate action by Guarantor. Certified (as of the
date of this Agreement) copies of all corporate action taken by the Guarantor,
including resolutions of its Board of Directors, authorizing the execution,
delivery, and performance of the Guaranty;

     (10) Incumbency and signature certificate of Guarantor. A certificate
(dated as of the date of this Agreement) of the Secretary of the Guarantor
certifying the names and true signatures of the officers of the Guarantor
authorized to sign the Guaranty; and

     (11) Opinion of counsel for Guarantor. A favorable opinion of counsel for
the Guarantor, in substantially the form of Exhibit “F”, and as to such other
matters as the Agent may reasonably request.

     Section 3.02. Conditions Precedent to All Loans. The obligation of each
Bank to make each Loan (including the initial Loan) shall be subject to the
further conditions precedent that on the date of such Loan:

     (1) The following statements shall be true and correct:

     (a) The representations and warranties contained in Article 4 of this
Agreement, in Section 8 of the Security Agreement, and in Sections 24 through 29
of the Guaranty are correct in all material respects on and as of the date of
such Loans as though made on and as of such date other than any such
representation or warranty which relates to a specified prior date and except to
the extent the Agent and the Banks have been notified in writing by the Borrower
that any representation or warranty is not correct and the Majority Banks have
explicitly waived in writing compliance with such representation or warranty;
and

     (b) No Default or Event of Default has occurred and is continuing, or would
result from such Loans.

22



--------------------------------------------------------------------------------



 



Article 4

REPRESENTATIONS AND WARRANTIES

     The Borrower represents and warrants to each Bank that:

     Section 4.01. Incorporation, Good Standing, and Due Qualification. Borrower
and each of its respective Subsidiaries, is a corporation duly incorporated,
validly existing, and in good standing under the laws of the jurisdiction of its
incorporation; has the corporate power and authority to own its assets and to
transact the business in which it is now engaged or proposed to be engaged in;
and is duly qualified as a foreign corporation and in good standing under the
laws of each other jurisdiction in which such qualification is required.

     Section 4.02. Corporate Power and Authority. The execution, delivery, and
performance by the Borrower of the Loan documents to which it is a party have
been duly authorized by all necessary corporate action and do not and will not
(1) require any consent or approval of the stockholders of such corporation;
(2) contravene such corporation’s charter or bylaws; (3) violate any provision
of any law, rule, regulation (including, without limitation, Regulations U and X
of the Board of Governors of the Federal Reserve System), order, writ, judgment,
injunction, decree, determination, or award presently in effect having
applicability to such corporation; (4) result in a breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease, or instrument to which such corporation is a party or by which it or its
properties may be bound or affected; (5) result in, or require, the creation or
imposition of any Lien except as contemplated by this Agreement, upon or with
respect to any of the properties now owned or hereafter acquired by such
corporation; and (6) cause such corporation to be in default under any such law,
rule, regulation, order, writ, judgment, injunction, decree, determination, or
award or any such indenture, agreement, lease, or instrument.

     Section 4.03. Legally Enforceable Agreement. This Agreement is, and each of
the other Loan Documents when delivered under this Agreement will be legal,
valid, and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms, except to the extent that such
enforcement may be limited by applicable bankruptcy, insolvency, and other
similar laws affecting creditors’ rights generally.

     Section 4.04. Financial Statements. The interim balance sheet of the
Borrower as of October 31, 2004, and the related statement of operations for the
six (6) month period then ended, copies of which have been furnished to each
Bank, are complete and correct and fairly present the financial condition of the
Borrower as of such date and the results of the operations of the Borrower for
the period covered by such statements, all in accordance with GAAP consistently
applied (except for the absence of footnotes for interim financial statements
and subject to year-end adjustments in the case of the interim financial
statements), and since October 31, 2004, there has been no material adverse
change in the condition (financial or otherwise), business, or operations of the
Borrower. There are no liabilities of the Borrower or any Subsidiary, fixed or
contingent, which are material and are not reflected in the financial statements
or in the notes thereto, other than liabilities arising in the ordinary course
of business since October 31, 2004. No information, exhibit, or report furnished
by the Borrower to any Bank in connection with the negotiation of this Agreement
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statement contained therein not materially
misleading.

23



--------------------------------------------------------------------------------



 



     Section 4.05. Labor Disputes and Acts of God. Neither the business nor the
properties of the Borrower are affected by any fire, explosion, accident,
strike, lockout, or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy, or other casualty (whether or not
covered by insurance), which materially and adversely affect the business or the
operation of the Borrower.

     Section 4.06. Other Agreements. Neither the Borrower nor any Subsidiary is
a party to any material indenture, loan, or credit agreement, or to any material
lease or other agreement or instrument or subject to any charter or corporate
restriction which is likely to have a material adverse effect on the business,
properties, assets, operations, or conditions, financial or otherwise, of the
Borrower or any Subsidiary or the ability of the Borrower to carry out its
obligations under the Loan Documents to which it is a party. Neither the
Borrower nor any Subsidiary is in default in any respect in the performance,
observance, or fulfillment of any of the obligations, covenants, or conditions
contained in any agreement or instrument material to its business to which it is
a party.

     Section 4.07. Litigation. There is no pending or to the Borrower’s
knowledge threatened action or proceeding against or affecting the Borrower or
any of its Subsidiaries before any court, governmental agency, or arbitrator,
which is likely to, in any one case or in the aggregate, materially adversely
affect the financial condition, operations, properties, or business of the
Borrower or any Subsidiary or the ability of the Borrower to perform its
obligations under the Loan Documents to which it is a party.

     Section 4.08. No Defaults on Outstanding Judgments or Orders. The Borrower
and its Subsidiaries have satisfied all judgments, and neither the Borrower nor
any Subsidiary is in default with respect to any judgment, writ, injunction,
decree, rule, or regulation of any court, arbitrator, or federal, state,
municipal, or other governmental authority, commission, board, bureau, agency,
or instrumentality, domestic or foreign; provided that non-compliance with the
foregoing shall not constitute a Default if such non-compliance does not have a
material adverse effect on the financial condition or operation of the Borrower.

     Section 4.09. Ownership and Liens. The Borrower and each Subsidiary have
title to, or valid leasehold interests in, all of their properties and assets
(except for assets for which the company has not as yet paid, but has included
such obligation in its accounts payable or accrued liabilities), real and
personal, including the properties and assets and leasehold interests reflected
in the financial statements referred to in Section 4.04 (other than any
properties or assets disposed of in the ordinary course of business), and none
of the material properties or assets owned by the Borrower or any Subsidiary and
none of their leasehold interests is subject to any Lien, except such as may be
permitted pursuant to Section 6.01 of this Agreement.

     Section 4.10. Subsidiaries and Ownership of Stock. Set forth in Exhibit “G”
is a complete and accurate list of the Subsidiaries of the Borrower, showing the
jurisdiction of incorporation of each and showing the percentage of the
Borrower’s ownership of the outstanding stock of each Subsidiary. All of the
outstanding capital stock of each such Subsidiary has been validly issued, is
fully paid and nonassessable, and is owned by the Borrower free and clear of all
Liens.

24



--------------------------------------------------------------------------------



 



     Section 4.11. ERISA. Each Plan is in compliance in the material respects
with all applicable provisions of ERISA. Neither a Reportable Event nor a
Prohibited Transaction has occurred and is continuing with respect to any Plan;
no notice of intent to terminate a Plan has been filed, nor has any Plan been
terminated; no circumstances exist which constitute grounds entitling the PBGC
to institute proceedings to terminate, or appoint a trustee to administer, a
Plan, nor has the PBGC instituted any such proceedings; neither the Borrower nor
any Commonly Controlled Entity has completely or partially withdrawn from a
Multiemployer Plan; the Borrower and each Commonly Controlled Entity have met
their minimum funding requirements under ERISA with respect to all of their
Plans and the present value of all vested benefits under each Plan does not
exceed the fair market value of all Plan assets allocable to such benefits, as
determined on the most recent valuation date of the Plan and in accordance with
the provisions of ERISA; and neither the Borrower nor any Commonly Controlled
Entity has incurred any liability to the PBGC under ERISA which has resulted or
could reasonably be expected to result in a material adverse effect on the
financial condition of the Borrower.

     Section 4.12. Operation of Business. The Borrower and each of its
Subsidiaries possess all licenses, permits, franchises, patents, copyrights,
trademarks, and trade names, or rights thereto, to conduct their respective
businesses substantially as now conducted and as presently proposed to be
conducted, the absence of which could reasonably be expected to cause a Material
Adverse Effect and the Borrower and each of its Subsidiaries are not in
violation of any valid rights of others with respect to any of the foregoing
which could reasonably be expected to cause a Material Adverse Effect.

     Section 4.13. Taxes. The Borrower and each of its Subsidiaries and the
Guarantor have filed all tax returns (federal, state, and local) required to be
filed and have paid all taxes, assessments, and governmental charges and levies
thereon to be due, including interest and penalties. Notwithstanding the
foregoing, Bank acknowledges that Borrower is currently being audited by the
Internal Revenue Service; and in connection therewith, Borrower represents to
Bank that to the best of its knowledge, that as of the date hereof, the Internal
Revenue Service has neither contested nor led Borrower to believe it will
contest any of the amounts on the Borrower’s tax returns for the periods being
audited that are financially material to Borrower.

     Section 4.14. Debt. Exhibit “H” is a complete and correct list as of the
Closing Date of all credit agreements, indentures, guaranties, Capital Leases,
and other investments, agreements, and arrangements presently in effect and in
excess of $250,000 in each instance providing for or relating to extensions of
credit (including agreements and arrangements for the issuance of letters of
credit or for acceptance financing) in respect of which the Borrower or any
Subsidiary is in any manner directly or contingently obligated; and the maximum
principal or face amounts of the credit in question, outstanding or to be
outstanding, are correctly stated, and all Liens of any nature given or agreed
to be given as security therefor are correctly described or indicated in such
Exhibit. Such Exhibit, however, shall not include real estate loans or leases
for car lot locations.

     Section 4.15. Environment. The Borrower has duly complied with, and their
businesses, operations, assets, equipment, property, leaseholds, or other
facilities are in material compliance

25



--------------------------------------------------------------------------------



 



with, the provisions of all federal, state, and local environmental, health, and
safety laws, codes and ordinances and all rules and regulations promulgated
thereunder. The Borrower has been issued and will maintain all material required
federal, state, and local permits, licenses, certificates, and approvals
relating to (1) air emissions; (2) discharges to surface water or groundwater;
(3) noise emissions; (4) solid or liquid waste disposal; (5) the use,
generation, storage, transportation, or disposal of toxic or hazardous
substances or wastes (intended hereby and hereafter to include any and all such
materials listed in any federal, state, or local law, code, or ordinance and all
rules and regulations promulgated thereunder as hazardous or potentially
hazardous); or (6) other environmental, health, or safety matters the absence of
which could reasonably be expected to cause a materially adverse effect. The
Borrower has not received notice of, or knows of, or suspects facts which might
constitute any violations of any federal, state, or local environmental, health,
or safety laws, codes or ordinances and any rules or regulations promulgated
thereunder with respect to its businesses, operations, assets, equipment,
property, leaseholds, or other facilities the existence of which could
reasonably be expected to cause a materially adverse effect. Except in
accordance with a valid governmental permit, license, certificate or approval,
there has been no emission, spill, release, or discharge into or upon (1) the
air; (2) soils, or any improvements located thereon; (3) surface water or
groundwater; or (4) the sewer, septic system or waste treatment, storage or
disposal system servicing the premises, of any toxic or hazardous substances or
wastes at or from the premises the existence of which could reasonably be
expected to cause a materially adverse effect. There has been no complaint,
order, directive, claim, citation, or notice by any governmental authority or
any person or entity with respect to (1) air emissions; (2) spills, releases, or
discharges to soils or improvements located thereon, surface water, groundwater
or the sewer, septic system or waste treatment, storage or disposal systems
servicing the premises; (3) noise emissions; (4) solid or liquid waste disposal;
(5) the use, generation, storage, transportation, or disposal of toxic or
hazardous substances or waste; or (6) other environmental, health, or safety
matters affecting the Borrower or its business, operations, assets, equipment,
property, leaseholds, or other facilities the existence of which could
reasonably be expected to cause a materially adverse effect. The Borrower does
not have any material indebtedness, obligation, or liability, absolute or
contingent, matured or not matured, with respect to the storage, treatment,
cleanup, or disposal of any solid wastes, hazardous wastes, or other toxic or
hazardous substances.

Article 5

AFFIRMATIVE COVENANTS

     So long as any Note shall remain unpaid or any Bank shall have any
Commitment under this Agreement, the Borrower will:

     Section 5.01. Maintenance of Existence. Preserve and maintain, and cause
each Subsidiary to preserve and maintain, its corporate existence and good
standing in the jurisdiction of its incorporation, and qualify and remain
qualified, as a foreign corporation in each jurisdiction in which such
qualification is required.

26



--------------------------------------------------------------------------------



 



     Section 5.02. Maintenance of Records. Keep, and cause each Subsidiary to
keep, adequate records and books of account, in which complete entries will be
made in accordance with GAAP consistently applied, reflecting all financial
transactions of the Borrower and its Subsidiaries.

     Section 5.03. Maintenance of Properties. Maintain, keep, and preserve, and
cause each Subsidiary to maintain, keep, and preserve, all of its properties
(tangible and intangible) as it reasonably deems necessary or useful in the
proper conduct of its business in good working order and condition, ordinary
wear and tear excepted.

     Section 5.04. Conduct of Business. Continue, and cause each Subsidiary to
continue, to engage in an efficient and economical manner in a business of the
same general type as conducted by it on the date of this Agreement.

     Section 5.05. Maintenance of Insurance. Maintain, and cause each subsidiary
to maintain, insurance with financially sound and reputable insurance companies
or associations in such amounts and covering such risks as are usually carried
by companies engaged in the same or a similar business and similarly situated,
which insurance may provide for reasonable deductibility from coverage thereof.

     Section 5.06. Compliance With Laws. Comply, and cause each Subsidiary to
comply, in all respects with all applicable laws, rules, regulations, and
orders, such compliance to include, without limitation, paying before the same
become delinquent all taxes, assessments, governmental charges imposed upon it
or upon its property.

     Section 5.07. Right of Inspection. At any reasonable time and from time to
time, permit any Bank or any agent or representative thereof to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any Subsidiary, and to discuss the affairs,
finances, and accounts of the Borrower and any Subsidiary with any of their
respective officers and directors and the Borrower’s independent accountants,
provided that Banks shall keep all such information and records confidential.

     Section 5.08. Reporting Requirements. Furnish to Agent:

     (1) Monthly financial statements. As soon as available and in any event
within forty-five (45) days after the end of each calendar month, consolidated
balance sheets of the Borrower and its Subsidiaries as of the end of such month,
consolidated statements of operations of the Borrower and its Subsidiaries for
such month and the period commencing at the end of the previous fiscal year and
ending with the end of such month, and, if requested, consolidated statements of
cash flow of the Borrower and its Subsidiaries for the portion of the fiscal
year ended with the last day of such month, all in reasonable detail and all
prepared in accordance with GAAP (except with respect to the absence of
footnotes) consistently applied and certified by the responsible accounting
officer or other responsible officer of the Borrower (subject to year-end
adjustments);

27



--------------------------------------------------------------------------------



 



     (2) Audited Annual financial statements. As soon as available and in any
event within one hundred ten (110) days after the end of each fiscal year of the
Borrower, consolidated balance sheets of the Borrower and its Subsidiaries as of
the end of such fiscal year, consolidated statements of operations and
shareholders’ equity of the Borrower and its Subsidiaries for such fiscal year,
and consolidated statements of cash flow of the Borrower and its Subsidiaries
for such fiscal year, all in reasonable detail and stating in comparative form
(beginning with the April 30, 2006 year end) the respective figures for the
corresponding date and period in the prior fiscal year and all prepared in
accordance with GAAP consistently applied accompanied by an opinion thereon
unqualified as to scope by independent accountants selected by the Borrower and
reasonably acceptable to the Agent (and Agent hereby approves the Borrower’s
current auditor or any other “Big 5” accounting firm);

     (3) As soon as available and in any event within thirty (30) days after the
end of each fiscal year of the Borrower, annual forecasts projecting the
operating results of Borrower for the coming year;

     (4) As soon as available and in any event within thirty (30) days of the
filing thereof, copies of Borrower’s federal income tax returns if requested;

     (5) As soon as available and in any event by the fifteenth (15th) day of
each calendar month: (a) a collateral and loan status report on forms provided
by the Agent (or such other form approved by Agent); (b) an aging of the
Borrower’s Contracts on a summary basis; (c) a total of Contracts where the
Contract Debtor is the subject to an insolvency proceeding; (d) a report of Net
Charge-Offs; (e) on a monthly basis, on or before the 5th day of the following
month, a lot status report which shall include a summary of accounts in
bankruptcy, repossessions, write-offs and the wholesale value of repossessed
vehicles; (f) such other reports as to the Collateral of the Borrower as the
Agent shall reasonably request from time to time; and (g) a certificate of an
officer of the Borrower certifying as to the accuracy and completeness of the
foregoing. If any of the Borrower’s records or reports of the Collateral are
prepared by an accounting service or other agent, the Borrower hereby authorizes
such service or agent to deliver such records, reports, and related documents to
the Agent.

     (6) Management letters. Promptly upon receipt thereof, copies of any
reports submitted to the Borrower or any Subsidiary by independent certified
public accountants in connection with the annual examination of the financial
statements of the Borrower or any Subsidiary made by such accountants;

     (7) Certificate of no Default. In connection with the delivery of financial
statements under Section 5.08(1), the Borrower shall deliver a certificate
signed by a responsible officer of the Borrower, (a) certifying that to the best
of his knowledge no Default or Event of Default has occurred and is continuing,
or if a Default or Event of Default has occurred and is continuing, a statement
as to the nature thereof and the action

28



--------------------------------------------------------------------------------



 



which is proposed to be taken with respect thereto; and (b) with computations
demonstrating compliance with the covenants contained in Article 7;

     (8) Accountant’s Report. Simultaneously with the delivery of the annual
financial statements referred to in Section 5.08(2), a certificate of the
independent public accountants who audited such statements to the effect that,
in making the examination necessary for the audit of such statements, they have
obtained no knowledge of any condition or event which constitutes a Default or
Event of Default, or if such accountants shall have obtained knowledge of any
such condition or event, specifying in such certificate each such condition or
event of which they have knowledge and the nature and status thereof;

     (9) Notice of Litigation. Promptly after the commencement thereof, notice
of all actions, suits, and proceedings before any court or governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, affecting the Borrower or any Subsidiary which, if determined adversely
to the Borrower or such Subsidiary, could reasonably be expected to have a
material adverse effect on the financial condition, properties, or operations of
the Borrower or such Subsidiary;

     (10) Notice of Defaults and Events of Default. As soon as possible and in
any event within five (5) days after the occurrence of each Default or Event of
Default, a written notice setting forth the details of such Default or Event of
Default and the action which is proposed to be taken by the Borrower with
respect thereto;

     (11) ERISA reports. As soon as possible, and in any event within thirty
(30) days after the Borrower knows or has reason to know that any circumstances
exist that constitute grounds entitling the PBGC to institute proceedings to
terminate a Plan subject to ERISA with respect to the Borrower or any Commonly
Controlled Entity, and promptly but in any event within five (5) Business Days
of receipt by the Borrower or any Commonly Controlled Entity of notice that the
PBGC intends to terminate a Plan or appoint a trustee to administer the same,
and promptly but in any event within five (5) Business Days of the receipt of
notice concerning the imposition of withdrawal liability with respect to the
Borrower or any Commonly Controlled Entity, the Borrower will deliver to Agent a
certificate of a responsible officer of the Borrower setting forth all relevant
details and the action which the Borrower proposes to take with respect thereto;

     (12) Reports to other creditors. Promptly after the furnishing thereof,
copies of any statement or report furnished to any other party to whom Borrower
owes $2,000,000 or more, pursuant to the terms of any indenture, loan, credit,
or similar agreement and not otherwise required to be furnished to the Bank
pursuant to any other clause of this Section 5.08;

     (13) General information. Such other information respecting the condition
or operations, financial or otherwise, of the Borrower, Guarantors or any
Subsidiary as Agent may from time to time reasonably request.

29



--------------------------------------------------------------------------------



 



     Section 5.09. Environment. Be and remain, and cause each Subsidiary to be
and remain, in compliance with the provisions of all material federal, state,
and local environmental, health, and safety laws, codes and ordinances, and all
rules and regulations issued thereunder; notify Agent immediately of any notice
of a hazardous discharge or environmental complaint received from any
governmental agency or any other party which is likely to have a Material
Adverse Effect; notify Agent immediately of any hazardous discharge from or
affecting its premises which is likely to have a Material Adverse Effect;
immediately contain and remove the same, in compliance with all applicable laws;
promptly pay any fine or penalty assessed in connection therewith; permit Agent
to inspect the premises, to conduct tests thereon, and to inspect all books,
correspondence, and records pertaining thereto; and at Agent’s request, and at
the Borrower’s expense, provide a report of a qualified environmental engineer,
satisfactory in scope, form, and content to Agent, and such other and further
assurances reasonably satisfactory to Agent that the condition has been
corrected.

     Section 5.10. Operating Account. Maintain its primary operating account
with Agent.

     Section 5.11. Loss Reserves. If necessary, maintain loss reserves in an
amount, calculated as of the last day of each month, which is in accordance with
GAAP.

     Section 5.12. Charge-off policy. Maintain, in a manner reasonably
satisfactory to the Agent, a policy for charging off the unpaid balance of its
delinquent Vehicle Contracts. Without limiting the generality of the foregoing,
the Borrower’s policy shall provide, as a minimum, that on the last day of each
month the Borrower shall charge off the unpaid balance of all Vehicle Contracts
with respect to which (a) any payment due thereunder is one hundred eighty
(180) or more days contractually delinquent or (b) the Borrower has repossessed
the Vehicle which secured the Vehicle Contract more than thirty (30) days prior
thereto.

     Section 5.13. Perfection and Protection of Security Interest.

               (a) The Borrower shall, at its expense, perform all steps
requested by the Agent at any time to perfect, maintain, protect, and enforce
the Agent’s Liens in the Collateral, including, without limitation:
(i) executing and filing financing or continuation statements, and amendments
thereof, in form and substance satisfactory to the Agent; (ii) upon Agent’s
request, delivering to the Agent, at the request of Agent, the originals of all
Instruments, documents, and chattel paper, and all other Collateral of which the
Agent determines it should have physical possession in order to perfect and
protect the Agent’s security interest therein, duly pledged, endorsed or
assigned to the Agent without restriction; (iii) placing notations on the
Borrower’s books of account to disclose the Agent’s security interest; and
(iv) taking such other steps as are deemed necessary or desirable by the Agent
to maintain and protect the Agent’s Liens in the Collateral. To the extent
permitted by applicable law, the Agent may file, without the Borrower’s
signature, one or more financing statements disclosing the Agent’s Liens in the
Collateral. The Borrower agrees that a carbon, photographic, photostatic, or
other reproduction of this Agreement or of a financing statement is sufficient
as a financing statement.

               (b) Except with respect to Collateral delivered to the Agent
pursuant to this Section 5.13, if requested by the Agent, the Borrower shall
immediately following the execution

30



--------------------------------------------------------------------------------



 



or receipt of a Contract, stamp on the note(s) and/or chattel paper the
following words (or similar language in all respects satisfactory to Agent):
“This document has been pledged to Bank of Arkansas, N.A., as agent and may not
be further assigned.” With respect to note(s) and/or chattel paper in effect on
the Closing Date, all such note(s) and/or chattel paper shall be similarly
stamped within forty-five (45) days of such request.

     Section 5.14. Title to, Liens on, and Sale of Collateral. The Borrower
represents and warrants to the Agent and the Banks that (except for any
Collateral that has not been paid for, but such obligation is included in
accounts payable or accrued liabilities): (a) all of the Collateral is and will
continue to be owned solely by the Borrower free and clear of all Liens
whatsoever except for the Agent’s Liens and Permitted Liens; (b) the Agent’s
Liens in the Collateral will not be subject to any prior Lien; (c) the Borrower
will store and maintain the Collateral with all reasonable care; and (d) the
Borrower will not, without the Agent’s prior written approval, sell, or dispose
of or permit the sale or disposition of any of the Collateral other than in the
ordinary course of business. The inclusion of proceeds in the Collateral shall
not be deemed to constitute the Agent’s consent to any sale or other disposition
of the Collateral except as expressly permitted herein.

     Section 5.15. Collection of Contracts; Payments.

               (a) At the election of Agent, the Borrower shall collect all
Accounts, shall receive all payments relating to Accounts, and shall promptly
deposit all such collections into Payment Accounts established for the account
of the Borrower at banks acceptable to the Borrower and the Agent, and subject
to the provisions of a Blocked Account Agreement acceptable to Borrower and
Agent. All collections relating to Accounts received in any such Payment Account
or directly by the Borrower or the Bank, and all funds in any Payment Account or
other account to which such collections are deposited, shall be the sole
property of the Bank and subject to the Bank’s sole control. After an occurrence
of any Event of Default and following any applicable notice and cure period the
Bank may, at any time, notify obligors that the Accounts have been assigned to
the Bank and of the Security Interest therein, and may collect them directly and
charge the collection costs and expenses to the Borrower’s loan account. The
Borrower, at Agent’s request, shall execute and deliver to the Bank such
documents as the Bank shall require to grant the Bank access to any post office
box in which collections of Accounts are received.

               (b) If sales of Inventory are made for cash, the Borrower shall
immediately deposit such identical checks, cash, or other forms of payment which
the Borrower receives into the Payment Accounts.

               (c) All payments received by the Banks on account of Accounts or
as Proceeds of other Collateral will be the Banks’ sole property and will be
credited to the Borrower’s loan account (conditional upon final collection)
immediately upon receipt.

               (d) In the event the Borrower repays all of the Obligations upon
the termination of this Agreement, any additional payments received by the Bank
on account of the Accounts or proceeds of other collateral shall promptly be
returned to the Borrower or deposited into an account for the benefit of the
Borrower.

31



--------------------------------------------------------------------------------



 



Article 6

NEGATIVE COVENANTS

     So long as any Note shall remain unpaid or any Bank shall have any
Commitment under this Agreement, the Borrower will not:

     Section 6.01. Liens. Create, incur, assume, or suffer to exist, or permit
any Subsidiary to create, incur, assume, or suffer to exist, any Lien, upon or
with respect to any of its properties, now owned or hereafter acquired, except:

     (1) Liens in favor of all the Banks pursuant to the Security Agreement;

     (2) Liens in favor of Bank of Oklahoma, N.A. in connection with its Loan to
ACM and TCM whereby the Collateral is pledged as additional collateral.

     (3) Liens for taxes or assessments or other government charges or levies if
not yet due and payable, or if due and payable, if they are being contested in
good faith by appropriate proceedings and for which appropriate reserves are
maintained;

     (4) Liens imposed by law, such as mechanics’, materialmen’s, landlords’,
warehousemen’s, and carriers’ Liens, and other similar Liens, securing
obligations incurred in the ordinary course of business which are not past due
for more than sixty (60) days or which are being contested in good faith by
appropriate proceedings and for which appropriate reserves have been
established;

     (5) Liens under workers’ compensation, unemployment insurance, Social
Security, or similar legislation;

     (6) Liens, deposits, or pledges to secure the performance of bids, tenders,
contracts (other than contracts for the payment of money), leases (permitted
under the terms of this Agreement), public or statutory obligations, surety,
stay, appeal, indemnity, performance or other similar bonds, or similar
obligations arising in the ordinary course of business;

     (7) Judgment and other similar Liens arising in connection with court
proceedings , provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings or the amount of such judgement or
similar lien is not reasonably likely to have a Material Adverse Effect;

     (8) Easements, rights-of-way, restrictions, and other similar encumbrances
which, in the aggregate, do not materially interfere with the occupation, use,
and enjoyment by the

32



--------------------------------------------------------------------------------



 



Borrower or any Subsidiary of the property or assets encumbered thereby in the
normal course of its business or materially impair the value of the property
subject thereto; and

     (9) Purchase-money Liens on any property hereafter acquired or the
assumption of any Lien on property existing at the time of such acquisition (and
not created in contemplation of such acquisition), or a Lien incurred in
connection with any conditional sale or other title retention agreement or a
Capital Lease; provided that

     (a) Any property subject to any of the foregoing is acquired by the
Borrower or any Subsidiary in the ordinary course of its respective business and
the Lien on any such property attaches to such asset concurrently or within
ninety (90) days after the acquisition thereof;

     (b) The obligation secured by any Lien so created, assumed, or existing
shall not exceed one hundred percent (100%) of the lesser of the cost or the
fair market value as of the time of acquisition of the property covered thereby
to the Borrower or Subsidiary acquiring the same;

     (c) Each such Lien shall attach only to the property so acquired and fixed
improvements thereon (if applicable); and

     (d) The Debt secured by such Lien is permitted by the provisions of Section
6.02.

     Section 6.02. Debt. Create, incur, assume, or suffer to exist, or permit
any Subsidiary to create, incur, assume, or suffer to exist, any Debt, except:

     (1) Debt of the Borrower under this Agreement or the Notes;

     (2) Debt of the Borrower subordinated on terms satisfactory to the Majority
Banks to the Borrower’s obligations under this Agreement and the Notes;

     (3) Debt of the Borrower to ACM and ACM-Texas;

     (4) Accounts payable to trade creditors for goods or services and current
operating liabilities (other than for borrowed money) in each case incurred in
the ordinary course of business , and paid within the specified time (or if no
specified time exists, within a reasonable time), unless contested in good faith
and by appropriate proceedings or unless the amount is less than $50,000.00; and

     (5) Debt of the Borrower or any Subsidiary secured by purchase-money Liens
permitted by Section 6.01(8), not to exceed $250,000 in the aggregate per given
fiscal year.

     Section 6.03. Mergers, Etc. Wind up, liquidate or dissolve itself,
reorganize, merge or consolidate with or into, or convey, sell, assign,
transfer, lease, or otherwise dispose of (whether in

33



--------------------------------------------------------------------------------



 



one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to any Person, or acquire all
or substantially all of the assets or the business of any Person in excess of
$500,000 in a given fiscal year, or permit any Subsidiary to do so, except that
(1) any Subsidiary may merge into or transfer assets to the Borrower and (2) any
subsidiary may merge into or consolidate with or transfer assets to any other
Subsidiary.

     Section 6.04. Leases. Create, incur, assume, or suffer to exist, or permit
any Subsidiary to create, incur, assume, or suffer to exist, any obligation as
lessee for the rental or hire of any real or personal property, except
(1) Capital Leases permitted by Section 6.01(8); (2) leases existing on the date
of this Agreement and any extensions or renewals thereof; (3) leases (other than
Capital Leases and the leases described in (5) below) which do not in the
aggregate require the Borrower and its Subsidiaries on a combined basis to make
payments (including taxes, insurance, maintenance, and similar expenses which
the Borrower or any Subsidiary is required to pay under the terms of any lease)
in any fiscal year of the Borrower in excess of Two Hundred Fifty Thousand
Dollars ($250,000); (4) leases between the Borrower and any Subsidiary or
between any Subsidiaries; and (5) leases incurred in the ordinary course of
business for the rental of dealership locations for an amount not to exceed the
fair value of the leased property.

     Section 6.05. Sale and Leaseback. Sell, transfer, or otherwise dispose of,
or permit any Subsidiary to sell, transfer, or otherwise dispose of, any
material real or personal property to any Person and thereafter directly or
indirectly lease back the same or similar property.

     Section 6.06. Dividends. Declare or pay any dividends; or purchase, redeem,
retire, or otherwise acquire for value any of its capital stock now or hereafter
outstanding, or make any distribution of assets to its stockholders as such
whether in cash, assets, or in obligations of the Borrower; or allocate or
otherwise set apart any sum for the payment of any dividend or distribution on,
or for the purchase, redemption, or retirement of any shares of its capital
stock; or make any other distribution by reduction of capital or otherwise in
respect of any shares of its capital stock; or permit any of its Subsidiaries to
purchase or otherwise acquire for value any stock of the Borrower or another
Subsidiary, except that the Borrower may repurchase employee-held stock in an
aggregate amount not to exceed $150,000 per year, subject to a higher amount
approved in writing by the Majority Banks.

     Section 6.07. Sale of Assets. Sell, lease, assign, transfer, or otherwise
dispose of, or permit any Subsidiary to sell, lease, assign, transfer, or
otherwise dispose of, any material portion of its now owned or hereafter
acquired assets (including, without limitation, shares of stock and indebtedness
of Subsidiaries, receivables, and leasehold interests), except: (1) inventory
disposed of in the ordinary course of business; (2) the sale or other
disposition of assets no longer used or useful in the conduct of its business;
or (3) the sale and purchase of Contracts between Borrower, ACM, and TCM.

     Section 6.08. Investments. Make, or permit any Subsidiary to make, any loan
or advance to any Person, or purchase or otherwise acquire, or permit any
Subsidiary to purchase or otherwise acquire, any capital stock, assets,
obligations, or other securities of, make any capital contribution to, or
otherwise invest in or acquire any interest in any Person, or participate as a
partner or joint venturer with any other Person, except: (1) direct obligations
of the United States or any agency

34



--------------------------------------------------------------------------------



 



thereof with maturities of one year or less from the date of acquisition; (2)
commercial paper of a domestic issuer rated at least “A-1” by Standard & Poor’s
Corporation or “P-1” by Moody’s Investors Service, Inc.; (3) certificates of
deposit with maturities of one year or less from the date of acquisition issued
by any commercial bank having capital and surplus in excess of Two Hundred Fifty
Thousand Dollars ($250,000); (4) stock, obligations, or securities received in
settlement of debts (created in the ordinary course of business) owing to the
Borrower or any Subsidiary; (5) loans to employees of the Borrower up to
$250,000 in the aggregate in any fiscal year; (6) property to be used in and
acquired in the ordinary course of business; (7) purchase of Contracts in the
ordinary course of business; and (8) assets of Borrower’s Contract Debtors.

     Section 6.09. Guaranties, Etc. Assume, guarantee, endorse, or otherwise be
or become directly or contingently responsible or liable, or permit any
Subsidiary to assume, guarantee, endorse, or otherwise be or become directly or
contingently responsible or liable (including, but not limited to, an agreement
to purchase any obligation, stock, assets, goods, or services, or to supply or
advance any funds, assets, goods, or services, or an agreement to maintain or
cause such Person to maintain a minimum working capital or net worth or
otherwise to assure the creditors of any Person against loss), for obligations
of any other Person, except guaranties (i) by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; and (ii) in favor of the Agent or Banks.

     Section 6.10. Transactions With Affiliates. Except as permitted by Agent in
writing, the Borrower shall not sell, transfer, distribute, or pay any money or
Property, including, but not limited to, any management fees or expenses of any
nature, to any Affiliate, or lend or advance money or Property to any Affiliate,
or invest in (by capital contribution or otherwise) or purchase or repurchase
any stock or indebtedness, or any Property, of any Affiliate, or become liable
on any Guaranty of the indebtedness, dividends, or other obligations of any
Affiliate. Notwithstanding the foregoing, the Borrower may (i) reimburse an
affiliate the actual cost of expenses paid or assets acquired on the Borrowers
behalf, (ii) pay ACM-Texas amounts due pursuant to the ACM-Texas Sub-Debt as
permitted in the ACM-Texas Sub-Debt Subordination Agreement, (iii) pay ACM
amounts due pursuant to the ACM Sub-Debt as permitted in the ACM Sub-Debt
Subordination Agreement, (iv) pay ACM-Texas a management fee not to exceed
$100,000 per fiscal year, (v) purchase contracts from ACM and TCM, sell
inventory to ACM and TCM, charge ACM a management fee and pay ACM rent and other
office expenses, and (vi) engage in other transactions with Affiliates in the
ordinary course of business, in amounts and upon terms fully disclosed to the
Agent, and no less favorable to the Borrower than would be obtained in a
comparable arm’s-length transaction with a third party who is not an Affiliate.

     Section 6.11. New Subsidiaries. Directly or indirectly, organize or acquire
any Subsidiary.

     Section 6.12. Reporting Methodology. Without the Agent’s prior written
consent thereto, the Borrower shall not amend or modify the methodology employed
by the Borrower in preparing its accounting and financial reports relating to
the presentation of (i) the delinquency of Vehicle Contracts, (ii) the
repossession of Vehicles, and (iii) the charge-off of delinquent Vehicle
Contracts from the methodology employed by the Borrower as of the date of this
Agreement so as to materially

35



--------------------------------------------------------------------------------



 



change the consistency of the information with respect to such items, from time
to time, provided to Agent.

     Section 6.13. Contract Forms. The Borrower shall not use or acquire in its
business Contracts which are not on the printed forms previously approved in
writing by the Agent and the Borrower shall not change or vary the printed forms
of such Contracts without the Agent’s prior written consent (which shall not be
withheld unreasonably), unless such change or variation is required by any
requirement of law or such change is minor in nature and has been recommended by
counsel. The Agent may reasonably withhold its consent until the Agent receives
a satisfactory opinion of the Borrower’s counsel regarding compliance of the
revised form of Contract with any requirement of law subject to such opinion.
Based upon such opinion, Agent consents to the forms attached as Exhibit “I”
attached hereto.

     Section 6.14. Credit Guidelines. The Borrower shall not make any changes in
its Credit Guidelines without the Agent’s prior written consent which the Agent
may withhold in its sole and absolute discretion. The Borrower shall not
purchase or otherwise acquire Contracts which do not comply with the Credit
Guidelines.

     Section 6.15. Service Contracts. To the extent that the Borrower offers
so-called “service contracts,” the Borrower shall ensure that the cost of such
service contracts are disclosed to the Contract Debtors and such service
contracts are in compliance with all applicable consumer credit laws, including
any and all special laws relating thereto.

     Section 6.16. Purchase of Vehicle Note Receivables. Borrower shall not
purchase Vehicle Contracts from any Person except ACM.

Article 7

FINANCIAL COVENANTS

     The following financial covenants shall be calculated on a consolidated
basis. So long as any Note shall remain unpaid or any Bank shall have any
Commitment under this Agreement:

     Section 7.01. Leverage Ratio. The Borrower will at all times, calculated as
of the last day of each month, maintain a ratio of Funded Debt to EBITDA for the
trailing twelve (12) month period of no greater than 2.50 to 1.00.

     Section 7.02. Fixed Charge Coverage Ratio. Borrower will not permit the
ratio of (a) EBITDA to (b) Fixed Charges to be less than 1.50 to 1.00 as of the
end of each month for the trailing six (6) month period.

     Section 7.03. Minimum Tangible Net Worth. Borrower shall maintain at all
times a minimum Adjusted Tangible Net Worth as of the last day of each fiscal
quarter equal to or greater than the sum of (i) the greater of (A) eighty-five
percent (85%) of the Minimum Adjusted Tangible Net Worth as of July 31, 2004 and
(B) $57,000,000, plus (ii) seventy-five percent (75%) of positive

36



--------------------------------------------------------------------------------



 



quarterly Net Income (after July 31, 2004) and (iii) one hundred percent (100%)
of any subsequent equity issuances (after July 31, 2004).

Article 8

EVENTS OF DEFAULT

     Section 8.01. Events of Default. If any of the following events shall
occur, and continue uncured for a period of thirty (30) days with respect to
subsections (2), (3), (4), (7), (8), (10) and (11), then they shall be deemed an
Event of Default:

     (1) The Borrower shall fail to pay when due (subject to a five (5) Business
Day grace period) the principal of, or interest on, any Note, or any amount of a
commitment or other fee, as and when due and payable;

     (2) Any representation or warranty made or deemed made by the Borrower in
this Agreement or the Security Agreement or by the Guarantor in the Guaranty or
which is contained in any certificate, document, opinion, or financial or other
statement furnished at any time under or in connection with any Loan Document
shall prove to have been incorrect, incomplete, or misleading in any material
respect on or as of the date made or deemed made;

     (3) The Borrower or the Guarantor shall fail to perform or observe any
term, covenant, or agreement contained in Articles 5, 6, or 7 hereof;

     (4) Excluding the ACM-Texas Sub-Debt, ACM Sub-Debt and other debt less than
$2,000,000, the Borrower or any of its Subsidiaries shall (a) fail to pay any
indebtedness for borrowed money (other than the Notes) of the Borrower or such
Subsidiary , as the case may be, or any interest or premium thereon, when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise); or (b) fail to perform or observe any term, covenant, or condition
on its part to be performed or observed under any agreement or instrument
relating to any such indebtedness, when required to be performed or observed, if
the effect of such failure to perform or observe is to accelerate, or to permit
the acceleration of after the giving of notice or passage of time, or both, the
maturity of such indebtedness, whether or not such indebtedness shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof;

     (5) The Borrower, Guarantor or any of their Subsidiaries (a) shall
generally not pay, or shall be unable to pay, or shall admit in writing its
inability to pay its debts as such debts become due; or (b) shall make an
assignment for the benefit of creditors, or petition or apply to any tribunal
for the appointment of a custodian, receiver, or trustee for it or a substantial
part of its assets; or (c) shall commence any proceeding under any bankruptcy,
reorganization, arrangement, readjustment of debt, dissolution, or liquidation
law or statute of any jurisdiction, whether now or hereafter in effect; or
(d) shall have had any such petition or application filed or any such proceeding
commenced against it in which an order for relief

37



--------------------------------------------------------------------------------



 



is entered or an adjudication or appointment is made, and which remains
undismissed for a period of sixty (60) days or more; or (e) shall take any
corporate action indicating its consent to, approval of, or acquiescence in any
such petition, application, proceeding, or order for relief or the appointment
of a custodian, receiver, or trustee for all or any substantial part of its
properties; or (f) shall suffer any such custodianship, receivership, or
trusteeship to continue undischarged for a period of sixty (60) days or more;

     (6) One or more judgments, decrees, or orders for the payment of money in
excess of Five Hundred Thousand Dollars ($500,000) in the aggregate shall be
rendered against the Borrower or any of its Subsidiaries, and such judgments,
decrees, or orders shall continue unsatisfied and in effect for a period of
sixty (60) consecutive days without being vacated, discharged, satisfied, or
stayed or bonded pending appeal;

     (7) The Security Agreement shall at any time after its execution and
delivery and for any reason cease (a) to create a valid and perfected first
priority security interest in and to the property purported to be subject to
such Security Agreement; or (b) to be in full force and effect or shall be
declared null and void, or the validity or enforceability thereof shall be
contested by the Borrower, or the Borrower shall deny it has any further
liability or obligation under this Security Agreement, or the Borrower shall
fail to perform any of its obligations under the Security Agreement;

     (8) The Guaranty shall at any time after its execution and delivery and for
any reason cease to be in full force and effect or shall be declared null and
void, or the validity or enforceability thereof shall be contested by the
Guarantor or the Guarantor shall deny it has any further liability or obligation
under, or shall fail to perform its obligations under, the Guaranty;

     (9) Any of the following events shall occur or exist with respect to the
Borrower and any Commonly Controlled Entity under ERISA: any Reportable Event
shall occur; complete or partial withdrawal from any Multiemployer Plan shall
take place; any Prohibited Transaction shall occur; a notice of intent to
terminate a Plan shall be filed, or a Plan shall be terminated; or circumstances
shall exist which constitute grounds entitling the PBGC to institute proceedings
to terminate a Plan, or the PBGC shall institute such proceedings; and in each
case above, such event or condition, together with all other events or
conditions, if any, is likely to subject the Borrower to any tax, penalty, or
other liability which in the aggregate is likely to exceed Five Hundred Thousand
Dollars ($500,000); or

     (10) If any Bank receives its first notice of a hazardous discharge or an
environmental complaint from a source other than the Borrower (such Bank to
immediately notify the Agent thereof) and such Bank does not receive notice
(which may be given in oral form, provided same is followed with all due
dispatch by written notice given to such Bank and the Agent by Certified Mail,
Return Receipt Requested) of such hazardous discharge or environmental complaint
from the Borrower within twenty-four (24) hours of the time such Bank first
receives said notice from a source other than the Borrower and the impact of
such hazardous discharge or complaint is likely to have a Material Adverse
Effect on the

38



--------------------------------------------------------------------------------



 



operations of the Borrower; or if any federal, state, or local agency asserts or
creates a material Lien upon any or all of the assets, equipment, property,
leaseholds or other facilities of the Borrower by reason of the occurrence of a
hazardous discharge or an environmental complaint which is reasonably likely to
cause a Material Adverse Effect; or if any federal, state, or local agency
asserts a claim against the Borrower and/or its assets, equipment, property,
leaseholds, or other facilities for damages or cleanup costs relating to a
hazardous discharge or an environmental complaint which is reasonably likely to
cause a Material Adverse Effect; provided, however, that such claim shall not
constitute a default if, within five (5) Business Days of the occurrence giving
rise to the claim (a) the Borrower can prove to the satisfaction of the Majority
Banks that the Borrower has commenced and is diligently pursuing either: (i) a
cure or correction of the event which constitutes the basis for the claim, and
continues diligently to pursue such cure or correction to completion or (ii)
proceedings for an injunction, a restraining order or other appropriate
emergency relief preventing such agency or agencies from asserting such claim,
which relief is granted within ten (10) Business Days of the occurrence giving
rise to the claim and the injunction, order, or emergency relief is not
thereafter resolved or reversed on appeal; and (b) in either of the foregoing
events, the Borrower has posted a bond, letter of credit, or other security
satisfactory in form, substance, and amount to both the Majority Banks and the
agency or entity asserting the claim to secure the proper and complete cure or
correction of the event which constitutes the basis for the claim.

     (11) The Advance Rate Adjustment Percent should exceed 35% for two
consecutive months.

     (12) A default should occur under the Revolving Credit Agreement between
ACM, TCM, and Bank of Oklahoma, N.A., dated of even date herewith.

     (13) The Guarantor should sell all or substantially all of its interest in
ACM or TCM.

     (14) Any Change in Control of Borrower occurs without Agent’s prior written
consent at its discretion. For purposes hereof, a “Change in Control” means any
Person or Persons acting in concert shall have acquired by contract or otherwise
that, upon consummation, will result in its or their acquisition of the power to
direct or control, directly or indirectly, the management or policies of the
Borrower.

     (15) A material adverse change occurs with respect to the financial
condition of the Guarantor.

     Upon the occurrence of any Event of Default, and following a written notice
and a thirty (30) day cure period as to the foregoing sections other than
8.01(1), ; the Agent shall at the request of, or may, with the consent of, the
Majority Banks, by notice to the Borrower, (1) declare the Banks’ obligation to
make Loans to be terminated, whereupon the same shall forthwith terminate; and
(2) declare the outstanding Notes, all interest thereon, and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Notes, all such interest, and all such

39



--------------------------------------------------------------------------------



 



amounts shall become and be forthwith due and payable, without presentment,
demand, protest, or further notice of any kind, all of which are hereby
expressly waived by the Borrower; and each Bank is hereby authorized at any time
and from time to time, without notice to the Borrower (any such notice being
expressly waived by the Borrower), to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Bank to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or the Bank’s Note or any other
Loan Document, irrespective of whether or not the Agent or such Bank shall have
made any demand under this Agreement or such Bank’s Note or such other Loan
Document and although such obligations may be unmatured. Each Bank agrees
promptly to notify the Borrower (with a copy to the Agent) after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Bank under this
Section 8.01 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which each such Bank may have.

Article 9

AGENCY PROVISIONS

     Section 9.01. Authorization and Action. Each Bank hereby irrevocably
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. The duties of the Agent shall be mechanical and administrative in
nature and the Agent shall not by reason of this Agreement be a trustee or
fiduciary for any Bank. The Agent shall have no duties or responsibilities
except those expressly set forth herein. As to any matters not expressly
provided for by this Agreement (including, without limitation, enforcement or
collection of the Notes), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or so refraining from acting)
upon the instructions of the Majority Banks, and such instructions shall be
binding upon all Banks and all holders of Notes; provided, however, that the
Agent shall not be required to take any action which exposes the Agent to
personal liability or which is contrary to this Agreement or applicable law.

     Section 9.02. Liability of Agent. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement in
the absence of its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent (1) may treat the payee
of any Note as the holder thereof until the Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
the Agent; (2) may consult with legal counsel (including counsel for the
Borrower), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants, or experts;
(3) makes no warranty or representation to any Bank and shall not be responsible
to any Bank for any statements, warranties, or representations made in or in
connection with this Agreement; (4) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants, or

40



--------------------------------------------------------------------------------



 



conditions of this Agreement on the part of the Borrower, or to inspect the
property (including the books and records) of the Borrower; (5) shall not be
responsible to any Bank for the due execution, legality, validity,
enforceability, genuineness, perfection, sufficiency, or value of this Agreement
or any other instrument or document furnished pursuant thereto; and (6) shall
incur no liability under or in respect of this Agreement by acting upon any
notice, consent, certificate, or other instrument or writing (which may be sent
by telegram, telex, or facsimile transmission) believed by it to be genuine and
signed or sent by the proper party or parties.

     Section 9.03. Rights of Agent as a Bank. With respect to its Commitment,
the Loans made by it and the Note issued to it, the Agent shall have the same
rights and powers under this Agreement as any other Bank and may exercise the
same as though it were not the Agent; and the term “Bank” or “Banks” shall,
unless otherwise expressly indicated, include the Agent in its individual
capacity. The Agent and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any Subsidiary, all as if the Agent
were not the Agent and without any duty to account therefor to the Banks.

     Section 9.04. Independent Credit Decisions. Each Bank acknowledges that it
has, independently and without reliance upon the Agent or any other Bank and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon the Agent or
any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Except for notices, reports and other
documents and information expressly required to be furnished to the Banks by the
Agent hereunder, the Agent shall have no duty or responsibility to provide any
Bank with any credit or other information concerning the affairs, financial
condition or business of the Borrower or any of its Subsidiaries (or any of
their Affiliates) which may come into the possession of the Agent or any of its
Affiliates.

     Section 9.05. Indemnification. The Banks agree to indemnify the Agent (to
the extent not reimbursed by the Borrower), ratably according to the respective
amounts of their Commitments, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Agent in any way relating to or arising
out of this Agreement or any action taken or omitted by the Agent under this
Agreement, provided that no Bank shall be liable for any portion of any of the
foregoing resulting from the Agent’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Bank agrees to reimburse the Agent (to
the extent not reimbursed by the Borrower) promptly upon demand for its ratable
share of any out-of-pocket expenses (including counsel fees) incurred by the
Agent in connection with the preparation, administration, or enforcement of, or
legal advice in respect of rights or responsibilities under, this Agreement.

     Section 9.06. Successor Agent. The Agent may resign at any time by giving
at least sixty (60) days’ prior written notice thereof to the Banks and the
Borrower and may be removed at any time with or without cause by the Majority
Banks. Upon any such resignation or removal, the

41



--------------------------------------------------------------------------------



 



Majority Banks shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Majority Banks, and shall
have accepted such appointment, within thirty (30) days after the retiring
Agent’s giving of notice of resignation or the Majority Banks’ removal of the
retiring Agent, then the retiring Agent may, on behalf of the Banks, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least Fifty Million Dollars ($50,000,000). Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement.
After any retiring Agent’s resignation or removal hereunder as Agent, the
provisions of this Article 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.

     Section 9.07. Sharing of Payments, Etc. If any Bank shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) on account of the Note held by it in excess of its ratable
share of payments on account of the Notes obtained by all the Banks, such Bank
shall purchase from the other Banks such participations in the Notes held by
them as shall be necessary to cause such purchasing Bank to share the excess
payment ratably with each of the other Banks, provided, however, that if all or
any portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each Bank shall be rescinded and each Bank shall repay
to the purchasing Bank the purchase price to the extent of such recovery
together with an amount equal to such Bank’s ratable share (according to the
proportion of (1) the amount of such Bank’s required repayment to (2) the total
amount so recovered from the purchasing Bank) of any interest or other amount
paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 9.07 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Bank were the direct creditor
of the Borrower in the amount of such participation.

     Section 9.08. Reservation of Rights. Bank of Arkansas, N.A. shall be
entitled to purchase the interest of any other Bank at any time at its
discretion, which shall be accomplished by delivery of notification of such
intent by Bank of Arkansas, N.A. to the selling Bank together with payment of
any outstanding Loans from the selling Bank, whereupon the selling Bank shall
endorse and deliver its note(s) to Bank of Arkansas, N.A.

Article 10

MISCELLANEOUS

     Section 10.01. Amendments, Etc. No amendment, modification, termination, or
waiver of any provision of any Loan Document to which the Borrower is a party,
nor consent to any departure by the Borrower from any Loan Document to which it
is a party, shall in any event be effective unless the same shall be in writing
and signed by the Majority Banks, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given, provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all

42



--------------------------------------------------------------------------------



 



the Banks, do any of the following: (1) waive any of the conditions precedent
specified in Article 3; (2) increase the Commitments of the Banks or subject the
Banks to any additional obligations; (3) reduce the principal of, or interest
on, the Notes or any fees hereunder; (4) postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees hereunder; (5) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Notes or the number of Banks which shall be required for the Banks or any of
them to take action hereunder; or amend, modify or waive any provision of this
Section 10.01, and provided further that no amendment, waiver, or consent shall,
unless in writing and signed by the Agent in addition to the Banks required
above to take such action, affect the rights or duties of the Agent under any of
the Loan Documents.

     Section 10.02. Notices, Etc. All notices and other communications provided
for under this Agreement and under the other Loan Documents to which the
Borrower is a party shall be in writing (including telegraphic, telex, and
facsimile transmissions) and mailed or transmitted or delivered, if to the
Borrower, at its address at 251 O’Conner Ridge Blvd., Suite 100, Irving, Texas
75038, Attn: T.J. Falgout, III and a copy to Hank Henderson at 1501 Southeast
Walton Blvd., Suite 213, Bentonville, Arkansas 72712, and a copy to ACM-Texas,
Attn: Mark D. Slusser at 251 O’Conner Ridge Blvd., Suite 100, Irving, TX 75038;
if to BANK OF OKLAHOMA, N.A. at its address at One Williams Center, 8th floor,
Tulsa, OK 74103, Attention: John Anderson, BANK OF ARKANSAS, N.A. at its address
at P.O. Box 1407, Fayetteville, AR 72702-1404, Attention: Jeffrey R. Dunn, GREAT
SOUTHERN BANK at its address at 1451 East Battlefield, Springfield, MO 65804,
Attention: Gary Lewis, LIBERTY BANK OF ARKANSAS at its address at 318 E. Main
Street, Siloam Springs, AR 72761 Attention: Steve Wilmott, ARVEST BANK at its
address at 801 Technology Drive, Little Rock, AR 72223, Attention: Tom Wetzel,
FIRST STATE BANK at its address at 620 Chestnut Street, Conway, AR 72703,
Attention: Michael Bynum and to Additional Lender at its address set forth on
its signature page, attached hereto; and if to the Agent, at its address at P.O.
Box 1407, Fayetteville, AR 72702-1404, Attention: Jeffrey R. Dunn; or, as to
each party, at such other address as shall be designated by such party in a
written notice to all other parties complying as to delivery with the terms of
this Section 10.02. Except as is otherwise provided in this Agreement, all such
notices and communications shall be effective when deposited in the mails or
delivered to the telegraph company, or sent by facsimile, answerback received,
respectively, addressed as aforesaid, except that notices to the Agent pursuant
to the provisions of Article 2 shall not be effective until received by the
Agent.

     Section 10.03. No Waiver. No failure or delay on the part of any Bank or
the Agent in exercising any right, power, or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power, or remedy preclude any other or further exercise thereof or the exercise
of any other right, power, or remedy hereunder. The rights and remedies provided
herein are cumulative, and are not exclusive of any other rights, powers,
privileges, or remedies, now or hereafter existing, at law or in equity or
otherwise.

     Section 10.04. Successors and Assigns. The Agreement shall be binding upon
and inure to the benefit of the Borrower, each Bank and the Agent and their
respective successors and assigns,

43



--------------------------------------------------------------------------------



 



except that the Borrower may not assign or transfer any of its rights under any
Loan Document to which the Borrower is a party without the prior written consent
of all the Banks.

     Section 10.05. Costs, Expenses, and Taxes. The Borrower agrees to pay on
demand all costs and expenses incurred by the Agent in connection with the
preparation, execution, delivery, filing, and administration of the Loan
Documents, and of any amendment, modification, or supplement to the Loan
Documents, including, without limitation, the fees and out-of-pocket expenses of
counsel for the Agent, incurred in connection with advising the Agent or any of
the Banks as to their rights and responsibilities hereunder. The Borrower also
agrees to pay all such costs and expenses, including court costs, incurred in
connection with enforcement of the Loan Documents, or any amendment,
modification, or supplement thereto, whether by negotiation, legal proceedings,
or otherwise. In addition, the Borrower shall pay any and all stamp and other
taxes and fees payable or determined to be payable in connection with the
executing, delivery, filing, and recording of any of the Loan Documents and the
other documents to be delivered under any such Loan Documents, and agrees to
hold the Agent and each of the Banks harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or failing to
pay such taxes and fees. This provision shall survive termination of this
Agreement.

     Section 10.06. Integration. This Agreement and the Loan Documents contain
the entire agreement between the parties relating to the subject matter hereof
and supersedes all oral statements and prior writings with respect thereto.

     Section 10.07. Indemnity. The Borrower hereby agrees to defend, indemnify,
and hold each Bank harmless from and against any and all claims, damages,
judgments, penalties, costs, and expenses (including attorney fees and court
costs now or hereafter arising from the aforesaid enforcement of this clause)
arising directly or indirectly from the activities of the Borrower and its
Subsidiaries, its predecessors in interest, or third parties with whom it has a
contractual relationship, or arising directly or indirectly from the violation
of any environmental protection, health, or safety law, whether such claims are
asserted by any governmental agency or any other person. This indemnity shall
survive termination of this Agreement.

     Section 10.08. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of
Arkansas.

     Section 10.09. Severability of Provisions. Any provision of any Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

     Section 10.10. Counterparts. This Agreement may be executed in any number
of counterparts and by different parties to this Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.

44



--------------------------------------------------------------------------------



 



     Section 10.11. Headings. Article and Section headings in the Loan Documents
are included in such Loan Documents for the convenience of reference only and
shall not constitute a part of the applicable Loan Documents for any other
purpose.

     Section 10.12. Jury Trial Waiver. THE BORROWER AND EACH BANK HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN
CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO
THIS AGREEMENT OR THE LOAN DOCUMENTS. NO OFFICER OR ANY BANK OR OF THE AGENT HAS
AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.

     Section 10.13. Additional Lender. Initially the aggregate Revolving Credit
Commitment shall equal $34,500,000; however, it is contemplated that the
aggregate Revolving Credit Commitment will increase to $40,000,000 upon the
addition of one or more Additional Lenders. In furtherance thereof, one or more
Additional Lenders may be made a party hereto as determined by Agent, and any
Additional Lender made a party hereto shall execute a Signature Page attached
hereto and made a part hereof, and thereafter shall be included as a Bank under
the terms of this Agreement. By execution of the Additional Lender Signature
Page and upon receipt of an original executed promissory note equal to the
Additional Lender’s Revolving Credit Commitment, each Additional Lender shall be
bound by the terms of this Agreement and entitled to all benefits of this
Agreement as though such Additional Lender or Lenders had signed on the date of
this Agreement; provided, however, that any Additional Lender shall not receive
payments of principal, interest or fees accrued hereunder or paid by the
Borrower prior to the date such Additional Lender executes its Signature Page.

     Section 10.14. USA Patriot Act Notification. IMPORTANT INFORMATION ABOUT
PROCEDURES FOR OPENING A NEW ACCOUNT. To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person or entity that opens an account, including any deposit account, treasury
management account, loan, other extension of credit, or other financial services
product. What this means for Borrower: When Borrower opens an account, if
Borrower is an individual, Lender will ask for Borrower’s name, taxpayer
identification number, residential address, date of birth, and other information
that will allow Lender to identify Borrower, and, if Borrower is not an
individual, Lender will ask for Borrower’s name, taxpayer identification number,
business address, and other information that will allow Lender to identify
Borrower. Lender may also ask, if Borrower is an individual, to see Borrower’s
driver’s license or other identifying documents, and, if Borrower is not an
individual, to see Borrower’s legal organizational documents or other
identifying documents.

[Remainder of Page Intentionally Left Blank]

45



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first written.

                  “BORROWER”
 
                COLONIAL AUTO FINANCE, INC.,     an Arkansas corporation,
 
           
 
  By   /s/              
 
  Name                  
 
  Title                  

[Signature Page to Amended and Restated Agented Revolving
Credit Agreement dated June 23, 2005]

46



--------------------------------------------------------------------------------



 



              “BANKS”
 
        Revolving Credit Commitment:   BANK OF OKLAHOMA, N.A.
$19,000,000
       
 
       
Principal Office and Lending Office
       
P.O. Box 2300
       
Tulsa, OK 74192
  By   /s/ Jeffrey R. Dunn
 
       
Attn: John Anderson
      Jeffrey R. Dunn, Vice President
janderson@bokf.com
       

[Signature Page to Amended and Restated Agented Revolving
Credit Agreement dated June 23, 2005]

47



--------------------------------------------------------------------------------



 



          Revolving Credit Commitment:   BANK OF ARKANSAS, N.A.

$1,000,000
       
 
       
Principal Office and Lending Office:
       
P.O. Box 1407
       
Fayetteville, AR 72702-1404
  By   /s/ Jeffrey R. Dunn
 
       
Attention: Jeffrey R. Dunn
      Jeffrey R. Dunn, President & CEO
jdunn@bokf.com
       

[Signature Page to Amended and Restated Agented Revolving
Credit Agreement dated June 23, 2005]

48



--------------------------------------------------------------------------------



 



          Revolving Credit Commitment:   ARVEST BANK
$5,000,000
       
 
       
Principal Office and Lending Office:
       
801 Technology Drive
       
Little Rock, AR 72223
  By   /s/ Tom Wetzel
 
       
Attention: Tom Wetzel
      Tom Wetzel, Senior Vice President
rwetzel@arvest.com
       

[Signature Page to Amended and Restated Agented Revolving
Credit Agreement dated June 23, 2005]

49



--------------------------------------------------------------------------------



 



          Revolving Credit Commitment:   GREAT SOUTHERN BANK
$5,000,000
       
 
       
Principal Office and Lending Office:
       
1451 E. Battlefield
       
Springfield, MO 65804
  By   /s/ Gary Lewis
 
       
Attn: Gary Lewis
      Gary Lewis, Vice President
glewis@greatsouthernbank.com
       

[Signature Page to Amended and Restated Agented Revolving
Credit Agreement dated June 23, 2005]

50



--------------------------------------------------------------------------------



 



          Revolving Credit Commitment:   LIBERTY BANK OF ARKANSAS
$2,500,000
         
Principal Office and Lending Office:
       
318 E. Main Street
       
Siloam Springs, AR 72761
  By   /s/ Steve Wilmott
 
       
Attn: Steve Wilmott, Senior Vice President
      Steve Wilmott, Senior Vice President

E-mail: swilmott@mylibertybank.com
       

[Signature Page to Amended and Restated Agented Revolving
Credit Agreement dated June 23, 2005]

51



--------------------------------------------------------------------------------



 



          Revolving Credit Commitment:   FIRST STATE BANK
$2,000,000
       
 
       
Principal Office and Lending Office:
       
620 Chestnut Street
       
Conway, AR 72703
  By   /s/ Michael Bynum
 
       
Attention: Michael Bynum
      Michael Bynum, Senior Vice President
mbynum@fsbmail.com
       

[Signature Page to Amended and Restated Agented Revolving
Credit Agreement dated June 23, 2005]

52



--------------------------------------------------------------------------------



 



              “AGENT”
 
            BANK OF ARKANSAS, N.A.
 
       
 
  By   /s/ Jeffrey R. Dunn
 
       
 
      Jeffrey R. Dunn, President
 
            “PAYING AGENT”
 
            BANK OF OKLAHOMA, N.A.
 
       
 
  By   /s/ Jeffrey R. Dunn
 
       
 
      Jeffrey R. Dunn, Vice President

[Signature Page to Amended and Restated Agented Revolving
Credit Agreement dated June 23, 2005]

53



--------------------------------------------------------------------------------



 



ADDITIONAL LENDER

(If more than one Additional Lender, each shall
execute an original of this page separately.)

     By execution hereof, Additional Lender hereby acknowledges and confirms
that: (i) it has received a copy of this Agreement with all Exhibits attached,
and such other documents and information as it has deemed appropriate to make
its decision to enter into this Agreement; (ii) it agrees to all terms and
provisions contained therein, and agrees to be bound thereby; (iii) it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Bank hereunder; and
(iv) the Commitment of Additional Lender hereunder shall be $_________.

     Executed this ___day of _________, 20___.

                  “ADDITIONAL LENDER”
 
           
 
                 
 
                 
 
           
 
           
 
  By:        
 
       
 
  Name        
 
       
 
  Title        
 
       
 
           
 
                Principal Office and Lending Office:
 
                 
 
                 
 
                Notice Address:
 
                 
 
                 

54



--------------------------------------------------------------------------------



 



Exhibit “A”

(Borrowing Base Certificate)

55



--------------------------------------------------------------------------------



 



COLONIAL AUTO FINANCE, INC.
BORROWING BASE CERTIFICATE

     Pursuant to Section 2.01 of the Amended and Restated Agented Revolving
Credit Agreement dated June 23, 2005, (“Credit Agreement”) between COLONIAL AUTO
FINANCE, INC., an Arkansas corporation, as “Borrower,” and BANK OF ARKANSAS,
N.A., as “Agent,” for the Banks (as defined in the Credit Agreement) and as
inducement for Banks to advance funds under the $34,500,000 Revolving Line of
Credit established thereunder, the undersigned hereby certifies to Banks, as of
_________, the following:

                                              Principal     Interest     Total  
       
 
                          1.    
Beginning Accounts Receivable
                               
 
                         
 
                          2.    
Plus New Financed Contracts
                               
 
                         
 
                          3.    
Less Collections
                               
 
                         
 
                          4.    
Less Repossessions and Write-offs
                               
 
                         
 
                          5.    
Equals Ending Accounts Receivable
                               
 
                         
 
                          6.    
Less Past Due Accounts (>4 Weeks)
                               
 
                             
 
                          7.    
Less Bankrupt Accounts
                               
 
                             
 
                          8.    
Less Accounts Ineligible for Other Reasons
                               
 
                             
 
                          9.    
Equals Ending Eligible Accounts Receivable
                               
 
                             
 
                          10.    
Advance Rate (50% Eligible Vehicle Contracts less Advance Rate Adjustment
Percent)
                               
 
                             
 
                          11.    
Subtotal
                               
 
                             
 
                          12.    
Less $5,000,000
                               
 
                             
 
                          13.    
Equals Borrowing Base
                               
 
                             
 
                          14.    
Less Loan Balance
                               
 
                             
 
                          15.    
Equals Available to Borrow
                               
 
                     

ASSIGNMENT AND CERTIFICATION

     The undersigned Borrower hereby assigns, transfers and pledges to BANK OF
ARKANSAS, N.A. (“lender”) and grants and agrees that Lender has a security
interest in, pursuant to the Amended and Restated Agented Revolving Credit
Agreement and Security Agreement between Borrower and Lender, all of Borrower’s
Contracts, as defined therein, made or acquired on or before the date hereof, as
security for the repayment of Borrower’s present (Line 14 above) and future, if
any, indebtedness to Lender including the loan made by Lender to the Borrower
concurrently herewith. The undersigned hereby warrants and certifies to Lender
that all Contracts created or acquired since the prior assignments are included
herein, that the amounts aggregated in Line 5 constitute the total balances on
all Contracts on the books and records of Borrower at said date and there is now
owing on the Contracts such amount, and that all collections received on
Contracts have been duly and

 



--------------------------------------------------------------------------------



 



regularly entered to the credit of the respective debtors on the books and
records of Borrower and are reflected in all reports to Lender. The undersigned
further certifies that none of the contracts have been sold, assigned or pledged
to any other party.

     Dated: __________________.

              COLONIAL AUTO FINANCE, INC.
 
       
 
  By    
 
       
 
    Its  
 
       

     This Assignment and Certification is accepted by BANK OF ARKANSAS, N.A., in
reliance on the certification and warranties of Borrower herein and those
contained in said Amended and Restated Agented Revolving Credit Agreement and
Security Agreement.

              BANK OF ARKANSAS, N.A.
 
       
 
  By    
 
       
 
      Jeffrey R. Dunn, President

 



--------------------------------------------------------------------------------



 



Exhibit “B”

(Guaranty)

 



--------------------------------------------------------------------------------



 



Exhibit “C-1”

(Security Agreement-Borrower)

 



--------------------------------------------------------------------------------



 



Exhibit “C-2”

(Security Agreement-ACM)

 



--------------------------------------------------------------------------------



 



Exhibit “C-3”

(Security Agreement-TCM)

 



--------------------------------------------------------------------------------



 



Exhibit “D-1:D-7”

(Promissory Notes)

 



--------------------------------------------------------------------------------



 



Exhibit “E”

(Opinion of Borrower’s Counsel)

 



--------------------------------------------------------------------------------



 



Exhibit “F”

(Opinion of Guarantor’s Counsel)

 



--------------------------------------------------------------------------------



 



Exhibit “G”

(Subsidiaries of Borrower)

As of the Closing Date, the following are subsidiaries of the Borrowers:

     
Name:
  Colonial Underwriting, Inc.
State of Incorporation:
  Arkansas
Shares Outstanding:
  1,000 common shares
Shares Owned By:
  100% owned by Colonial Auto Finance, Inc.

 



--------------------------------------------------------------------------------



 



Exhibit “H”

(List of Borrower’s Debt)

     On the Closing Date, the following credit agreements, indentures,
guaranties, capital leases, and other investments, agreements and arrangements
in excess of $250,000 as described in Section 4.14 of the Agented Revolving
Credit Agreement are outstanding:

                    ACM Sub-Debt
                    ACM-Texas Sub-Debt

 



--------------------------------------------------------------------------------



 



Exhibit “I”

(Contract Forms)

 